As filed with the Securities and Exchange Commission on December 30, 2010 File Nos. 33-499 and 811-4417 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 40 and Registration Statement Under the Investment Company Act of 1940 Amendment No. 41 CALIFORNIA INVESTMENT TRUST (Exact Name of Registrant as Specified in its Charter) 44 Montgomery Street, Suite 2100, San Francisco, California 94104 (Address of Principal Executive Office) Registrant's Telephone Number: (415) 398-2727 STEPHEN C. ROGERS 44 Montgomery Street, Suite 2100, San Francisco, California 94104 (Name and Address of Agent for Service) It is proposed that this filing will become effective: |X| immediately upon filing pursuant to Rule 485(b) |_| on pursuant to Rule 485(b) |_| 60 days after filing pursuant to Rule 485(a)(1) |_| 75 days after filing pursuant to Rule 485(a)(2) |_| on pursuant to Rule 485(a) Please Send Copy of Communications to: Timothy Johnson, Esq. Reed Smith LLP 225 Fifth Avenue Pittsburgh, Pennsylvania15222 Telephone: (412) 288-1484 CALIFORNIA INVESTMENT TRUST CONTENTS OF POST-EFFECTIVE AMENDMENT This Post-Effective Amendment to the registration statement of the Registrant contains the following documents: Facing Sheet Contents of Post-Effective Amendment PartA - Summary & Statutory Combined Prospectus for shares of California Tax-Free Income Fund, California Insured Intermediate Fund, California Tax-Free Money Market Fund, U.S. Government Securities Fund, The United States Treasury Trust, S&P 500 Index Fund, S&P MidCap Index Fund, S&P SmallCap Index Fund, Equity Income Fund, European Growth & Income Fund, Nasdaq-100 Index Fund, and Short-Term U.S. Government Bond Fund. Summary & Statutory Combined Prospectus for the ClassK shares of U.S. Government Securities Fund, The United States Treasury Trust, S&P 500 Index Fund, S&P MidCap Index Fund, S&P SmallCap Index Fund, Equity Income Fund, European Growth & Income Fund, Nasdaq-100 Index Fund, and Short-Term U.S. Government Bond Fund.Summary & Statutory Combined Prospectus for the ClassA and Class Bshares of U.S. Government Securities Fund,and Equity Income Fund. PartB - Statement of Additional Information for shares of California Tax-Free Income Fund, California Insured Intermediate Fund, California Tax-Free Money Market Fund, U.S. Government Securities Fund, The United States Treasury Trust, S&P 500 Index Fund, S&P MidCap Index Fund, S&P SmallCap Index Fund, Equity Income Fund, European Growth & Income Fund, Nasdaq-100 Index Fund, and Short-Term U.S. Government Bond Fund. PartC - Other Information Signature page Prospectus for Direct Shares JANUARY 1, 2011 California Tax-Free Income Fund (Ticker Symbol: cfntx) California Insured Intermediate Fund (ticker symbol: catfx) California Tax-Free Money Market Fund (ticker symbol: caxxx) S&P 500 Index Fund (ticker symbol: spfix) S&P Midcap Index Fund (ticker symbol: spmix) S&P Smallcap Index Fund (ticker symbol: smcix) Equity Income Fund (ticker symbol: eqtix) Nasdaq-100 Index Fund (ticker symbol: nasdx) European Growth & Income Fund (ticker symbol: eugix) U.S. Government Securities Fund (ticker Symbol: causx) Short-Term U.S. Government Bond Fund (ticker symbol: stusx) The United States Treasury Trust (ticker symbol: utsxx) (800) 225-8778 WWW.CALTRUST.COM EMAIL US AT INFO@CALTRUST.COM As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed on whether the information in this prospectus is adequate or accurate. Any representation to the contrary is a criminal offense. The Funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution or government entity such as the Federal Deposit Insurance Corporation (FDIC). Table Of Contents Summaries California Tax-Free Income Fund 1 California Insured Intermediate Fund 3 California Tax-Free Money Market Fund 5 S&P 500 Index Fund 7 S&P Midcap Index Fund 9 S&P Smallcap Index Fund 11 Equity Income Fund 13 Nasdaq-100 Index Fund 15 European Growth & Income Fund 17 U.S. Government Securities Fund 19 Short-Term U.S. Government Bond Fund 21 The United States Treasury Trust 23 Investment Objectives, Strategies and Risk 25 Management and Organization 32 Additional Non-Principal Investment Related Risks 32 How to Buy Shares 34 How to Sell Shares 35 Other Policies 37 Dividends & Taxes 37 Privacy Statement 38 Financial Highlights 39 CALIFORNIA TAX-FREE INCOME FUND Ticker Symbol: CFNTX Investment Objective The Fund’s investment objective is to seek high current tax-free income for California residents. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay when you buy and hold shares of the Fund. Shareholder Fees (fee paid directly from your investment) Sales and redemption charges none Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50% Distribution (12b-1) fees none Other expenses 0.23% Total Annual Fund Operating Expense 0.73% A $10 account fee will be charged to accounts with a balance of less than $10,000. Example of Expenses This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 9.66% of the average value of its portfolio. Principal Investment Strategies The Manager invests in municipal bonds issued by the State of California and various municipalities located within California. Generally, these bonds are rated in one of the four highest ratings (investment grade) by an independent rating organizationcurrentlyStandard & Poor’s, Moody’sand Fitch. In some cases, securities are not rated by independent agencies. The Manager will generally purchase an unrated security only if it believes the security is of similar quality to an investment-grade issue. Generally, the interest on municipal bonds is not subject to federal and California personal income taxes. Under normal market conditions, it is the Fund’s fundamental policy to invest at least 80% of its total assets in California municipal bonds, but as a general rule the percentage is much higher. The Fund’s duration typically ranges from four to twelve years. Although the Fund is not prevented from doing so, the Manager seeks to invest primarily in non-AMT bonds.The Fund’s manager generally will consider sellingfixed incomesecurities from the Fund’s portfolio when the manager believes that such securities are no longer consistent with the Fund ’s investment objectives, other securities appear to offer more compelling opportunities, to meet redemption requests and in other circumstances that the manager deems appropriate consistent with the Fund’s investment objectives. Therefore, a change in the rating of a security will not necessary result in the sale of that security. Principal Risks The Fund is subject to several risks, any of which could cause the Fund to lose money. The Fund is considered non-diversified which means it may invest a large percentage of its assets in the securities of a particular issuer as compared with other types of mutual funds. Accordingly, a chance exists that the Fund’s performance may be hurt disproportionately by poor performance of a relatively few number of securities or by factors that impact a relatively small number of issuers. The principal risks include: Interest rate risk, which is the chance that bond prices over all will decline over short and long-term periods due to rising interest rates.The longer the maturity of a bond, the greater the interest rate risk. State-Specific risk. Since the Fund only invests in issuers in the state of California, it is exposed to economic and political developments in California that negatively impact the issuers. Income risk, which is the chance that declining interest rates will reduce the amount of income paid by the Fund. Call risk, which is the chance that during declining interest rates, a bond issuer will call or prepay a high-yielding bond before the bond’s maturity date. This would force the Fund to purchase lower yielding bonds which would reduce the income generated from the portfolio and could potentially result in capital gains paid out by the Fund. Credit risk, which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, reducing the Fund’s return. The Manager attempts to minimize this risk by investing in investment grade bonds. Bankruptcy risk is the risk that an issuer seeks protection under bankruptcy laws. In such a circumstance, the principal value of the bond would be expected to decline. Manager risk, which is the chance that poor security selection will cause the Fund to underperform other mutual funds with similar investment objectives. 1 Bar Chart and Performance Table The bar chart and performance table below show the variability of the Fund’s performance from year to year. The table compares the performance of the Fund with a benchmark index. These figures assume that all distributions are reinvested. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. Updated performance information may be obtained on our website www.caltrust.com or by calling 1-800-225-8778. Best Quarter: 6.97% (Q3, 2009) Worst Quarter: -2.85% (Q2, 2004) Year to date performance as of 11/30/10: 3.65% Date of inception: 12/4/85 After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Return (for the period ended 12/31/09) California Tax-Free Income Fund 1 year 5 years 10 years Return Before Taxes 8.62% 2.89% 4.42% Return After Taxes on Distributions 8.62% 2.77% 4.27% Return After Taxes on Distributions and Sale of Fund Shares 7.12% 3.06% 4.38% Barclays Municipal Bond Index1 12.91% 4.32% 5.75% 1 Reflects no deductions for sales charges, commissions, expenses or taxes. It is not possible to invest directly in an index. Investment Adviser CCM Partners, a California Limited Partnership (“CCM”), serves as the investment adviser for the Fund. Portfolio Manager(s) William Mock, lead Portfolio Manager and Treasurer of the Fund, has been the Fund’s portfolio manager since 2010. Stephen C. Rogers, co-Portfolio Manager and President of the Funds, has been the Fund’s co-portfolio manager since 2003. Purchase and Sale of Fund Shares The Fund’s initial and subsequent investment minimums are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP California Tax-Free Income Fund You may redeem all or a portion of your shares on any business day that the Funds are open for business by mail, by check, by exchange, by wire, by electronic funds transfer, by access our website (caltrust.com) or by telephone (800-225-8778). * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in the Prospectus. Taxes Fund distributions of interest on municipal bonds are generally not subject to federal income tax. However, the fund may distribute taxable dividends, including distributions of short-term capital gains, which are subject to federal taxation as ordinary income. To the extent the fund is permitted to invest in bonds subject to the federal alternative minimum tax, interest on certain bonds may be subject to the federal alternative minimum tax. The Fund’s distributions of net long-term capital gains are taxable as long-term capital gains for federal income tax purposes. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 2 CALIFORNIA INSURED INTERMEDIATE FUND Ticker Symbol: CATFX Investment Objective The Fund’s investment objective is to seek high current tax-free income for California residents. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay when you buy and hold shares of the Fund. Shareholder Fees (fee paid directly from your investment) Sales and redemption charges none Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50% Distribution (12b-1) fees none Other expenses 0.44% Total annual operating expenses 0.94% Expense reimbursement* (0.26)% Total Annual Fund Operating Expense 0.68% A $10 account fee will be charged to accounts with a balance of less than $10,000. * The Manager may be reimbursed for any foregone advisory fees or unreimbursed expenses within three fiscal years following a particular reduction or expense, but only to the extent the reimbursement does not cause the Fund to exceed any applicable expense limit and the effect of the reimbursement is measured after all ordinary operating expenses are calculated. Any such reimbursement is subject to the Board of Trustees’ review and approval. The Manager has agreed to further limit the Fund’s expenses at 0.68%. This limitation is guaranteed through 12/31/11. Example of Expenses This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 7.21% of the average value of its portfolio. Principal Investment Strategies The Manager invests in municipal bonds issued by the State of California and various municipalities located within California. Generally, these bonds are ratedin one of the fourhighest ratings (investmentgrade)by an independent rating organizationcurrently Standard & Poor’s, Moody’s, Fitch and are insured by an independent insurance company. Some securities are not rated by independent agencies but are consideredinvestment gradebecause of the insurance on the bond. The insurance guarantees the timely principal and interest payments of the bond, but does not insure the Fund. The interest on the municipal bonds is generally not subject to federal and California personal income taxes. Under normal market conditions, it is the Fund’s fundamental policy to invest at least 80% of its total assets in California municipal bonds, but as a general rule the percentage is much higher. The Fund’s duration ranges from two to seven years. Although the Fund is not prevented from doing so, the Manager seeks to invest primarily in non-AMT bonds. The Fund’s manager generally will consider sellingfixed incomesecurities from the Fund’s portfolio when the manager believes that such securities are no longer consistent with the Fund ’s investment objectives, other securities appear to offer more compelling opportunities, to meet redemption requests and in other circumstances that the manager deems appropriate consistent with the Fund’s investment objectives. Therefore, a change in the rating of a security will not necessary result in the sale of that security. Principal Risks The Fund is subject to several risks, any of which could cause the Fund to lose money. The Fund is considered non-diversified which means it may invest a large percentage of its assets in the securities of a particular issuer as compared with other types of mutual funds. Accordingly, a chance exists that the Fund’s performance may be hurt disproportionately by poor performance of a relatively few number of securities or by factors that impact a relatively small number of issuers. The principal risks include: Interest rate risk, which is the chance that bond prices overall will decline over short and long-term periods due to rising interest rates. Interest rate risk is usually moderate for intermediate-term bonds.The longer the maturity of a bond, the greater the interest rate risk. State-Specific risk. Since the Fund only invests in issuers in the state of California, it is exposed to economic and political developments in California that negatively impact the issuers. Income risk, which is the chance that declining interest rates will reduce the amount of income paid by the Fund. Call risk, which is the chance that during declining interest rates, a bond issuer will call or prepay a high-yielding bond before the bond’s maturity date. This would force the Fund to purchase lower yielding bonds which would reduce the income generated from the portfolio and could potentially result in capital gains paid out by the Fund. Credit risk, which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, reducing the Fund’s return. This risk is moderated by the bond insurance which guarantees timely payment of principal and interest. It is important to note that the insurance protects the Fund’s holdings, not the Fund itself. Bankruptcy risk is the risk that an issuer seeks protection under bankruptcy laws. In such a circumstance, the principal value of the bond would be expected to decline. Manager risk, which is the chance that poor security selection will cause the Fund to underperform other mutual funds with similar investment objectives. 3 Bar Chart and Performance Table The bar chart and performance table below show the variability of the Fund’s performance from year to year. The table compares the performance of the Fund with a benchmark index. These figures assume that all distributions are reinvested. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. Updated performance information may be obtained on our website www.caltrust.com or by calling 1-800-225-8778. Best Quarter: 5.43% (Q3, 2002) Worst Quarter: -2.24% (Q2, 2004) Year to date performance as of 11/30/10: 1.50% Date of inception: 10/20/92 After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Return (for the period ended 12/31/09) California Insured Intermediate Fund 1 year 5 years 10 years Return Before Taxes 4.68% 3.04% 4.24% Return After Taxes on Distributions 4.67% 2.99% 4.14% Return After Taxes on Distributions and Sale of Fund Shares 4.11% 3.03% 4.10% Barclays 5 year Municipal Bond Index1 7.41% 4.50% 5.23% 1 Reflects no deductions for sales charges, commissions, expenses or taxes. It is not possible to invest directly in an index. The Manager invests in high-quality municipal securities whose interest is not subject to federal and California personal income taxes and have a maturity of less than 397 days, such that the fund's weighted average maturity does not exceed the rule 2A-7 requirements, which is currently 60 days. Although the Fund is not prevented from doing so, the Manager seeks to invest primarily in non-AMT bonds. Investment Adviser CCM Partners, a California Limited Partnership (“CCM”), serves as the investment adviser for the Fund. Portfolio Manager(s) William Mock, lead Portfolio Manager and Treasurer of the Fund, has been the Fund’s portfolio manager since 2010. Stephen C. Rogers, co-Portfolio Manager and President of the Funds, has been the Fund’s co-portfolio manager since 2003. Purchase and Sale of Fund Shares The Fund’s initial and subsequent investment minimums are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP California Insured Intermediate Fund You may redeem all or a portion of your shares on any business day that the Funds are open for business by mail, by check, by exchange, by wire, by electronic funds transfer, by access our website (caltrust.com) or by telephone (800-225-8778). * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in the Prospectus. Taxes Fund distributions of interest on municipal bonds are generally not subject to federal income tax. However, the fund may distribute taxable dividends, including distributions of short-term capital gains, which are subject to federal taxation as ordinary income. To the extent the fund is permitted to invest in bonds subject to the federal alternative minimum tax, interest on certain bonds may be subject to the federal alternative minimum tax. The Fund’s distributions of net long-term capital gains are taxable as long-term capital gains for federal income tax purposes. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 4 CALIFORNIA TAX-FREE MONEY MARKET FUND Ticker Symbol: CAXXX Investment Objective The Fund’s investment objective is to seek high current tax-free income for California residents while maintaining a stable net asset value of $1.00 per share. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay when you buy and hold shares of the Fund. Shareholder Fees (fee paid directly from your investment) Sales and redemption charges none Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50% Distribution (12b-1) fees none Other expenses 0.25% Total annual operating expenses 0.75% Expense reimbursement* (0.22)% Total Annual Fund Operating Expense 0.53% A $10 account fee will be charged to accounts with a balance of less than $10,000. * The Manager may be reimbursed for any foregone advisory fees or unreimbursed expenses within three fiscal years following a particular reduction or expense, but only to the extent the reimbursement does not cause the Fund to exceed any applicable expense limit and the effect of the reimbursement is measured after all ordinary operating expenses are calculated. Any such reimbursement is subject to the Board of Trustees’ review and approval. The Manager has agreed to further limit the Fund’s expenses at 0.53%. This limitation is guaranteed through 12/31/11. Example of Expenses This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, this is a money market fund and therefore is not required to disclose its portfolio turnover rate in this prospectus. Principal Investment Strategies The Manager invests in high-quality municipal securities whose interest is not subject to federal and California personal income taxes and have a maturity of less than 397 days, such that the fund's weighted average maturity does not exceed the rule 2A-7 requirements, which is currently 60 days. Under normal market conditions, it is the Fund’sfundamental policy to invest at least 80% of its total assets in California municipal bonds, but as a general rule the percentage is much higher. Although the Fund is not prevented from doing so, the Manager seeks to invest primarily in non-AMT bonds. Principal Risks The Fund is subject to several risks, any of which could cause the Fund to lose money. The Fund is considered non-diversified which means it may invest a large percentage of its assets in the securities of a particular issuer as compared with other types of mutual funds. Accordingly, a chance exists that the Fund’s performance may be hurt disproportionately by poor performance of a relatively few number of securities or by factors that impact a relatively small number of issuers. The principal risks include: State-Specific risk. Since the Fund only invests in issuers in the state of California, it is exposed to economic and political developments in California that negatively impact the issuers. Interest rate risk, which is the chance that interest rates will decline and the Fund will produce less income. There is a chance that dramatic interest rate movements could lower the share price to a value less than one dollar. Income risk, which is the chance that declining interest rates will reduce the amount of income paid by the Fund. Credit risk, which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, reducing the Fund’s return. Bankruptcy risk is the risk that an issuer seeks protection under bankruptcy laws. In such a circumstance, the principal value of the bond would be expected to decline. Manager risk, which is the chance that poor security selection will cause the Fund to underperform other mutual funds with similar investment objectives. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to maintain a net asset value of $1.00 per share, it is possible for you to lose money by investing in the Fund. 5 Bar Chart and Performance Table The bar chart and performance table below show the variability of the Fund’s performance from year to year. The table compares the performance of the Fund with a benchmark index. These figures assume that all distributions are reinvested. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. Updated performance information may be obtained on our website www.caltrust.com or by calling 1-800-225-8778. Best Quarter: 0.84% (Q4, 2000) Worst Quarter: 0.00% (Q3, 2010) Year to date performance as of 11/30/10: 0.00% Date of inception: 12/4/85 After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Return (for the period ended 12/31/09) 1 year 5 years 10 years California Tax-Free Money Market Fund 0.09% 1.92% 1.70% Investment Adviser CCM Partners, a California Limited Partnership (“CCM”), serves as the investment adviser for the Fund. Portfolio Manager(s) William Mock, lead Portfolio Manager and Treasurer of the Fund, has been the Fund’s portfolio manager since 2010. Stephen C. Rogers, co-Portfolio Manager and President of the Funds, has been the Fund’s co-portfolio manager since 2003. Purchase and Sale of Fund Shares The Fund’s initial and subsequent investment minimums are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP California Tax-Free Money Market Fund You may redeem all or a portion of your shares on any business day that the Funds are open for business by mail, by check, by exchange, by wire, by electronic funds transfer, by access our website (caltrust.com) or by telephone (800-225-8778). * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in the Prospectus. Taxes Fund distributions of interest on municipal bonds are generally not subject to federal income tax. However, the fund may distribute taxable dividends, including distributions of short-term capital gains, which are subject to federal taxation as ordinary income. To the extent the fund is permitted to invest in bonds subject to the federal alternative minimum tax, interest on certain bonds may be subject to the federal alternative minimum tax. The Fund’s distributions of net long-term capital gains are taxable as long-term capital gains for federal income tax purposes. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 6 S&P Ticker Symbol: SPFIX Investment Objective The Fund’s investment objective is to attempt to replicate the total return of the U.S. stock market as measured by the S&P 500 Composite Stock Price Index. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay when you buy and hold shares of the Fund. Shareholder Fees (fee paid directly from your investment) Sales and redemption charges none Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.25% Distribution (12b-1) fees none Other expenses 0.28% Total annual operating expenses 0.53% Expense reimbursement* (0.17)% Total Annual Fund Operating Expense 0.36% Annual account fee * The Manager may be reimbursed for any foregone advisory fees or unreimbursed expenses within three fiscal years following a particular reduction or expense, but only to the extent the reimbursement does not cause the Fund to exceed any applicable expense limit and the effect of the reimbursement is measured after all ordinary operating expenses are calculated. Any such reimbursement is subject to the Board of Trustees’ review and approval. The Manager has agreed to further limit the Fund’s expenses at 0.36%. This limitation is guaranteed through 12/31/11. Example of Expenses This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 6.63% of the average value of its portfolio. Principal Investment Strategies The S&P 500 Index includes the common stocks of 500 leading U.S. companies from a broad range of industries. Standard & Poor’s, the company that maintains the index, makes all determinations regarding the inclusion of stocks in the index. Each stock is weighted in proportion to its total market value. The Fund is passively managed. It invests primarily in the stocks that make up the index so that the weighting of each stock in the portfolio approximates the index. The Manager’s goal is to maintain a return correlation of at least .95 to the S&P 500 Index (a return correlation of 1.0 is perfect). Under normal market conditions, it is the Fund’s policy to invest at least 80% of its total assets in the underlying stocks of the index. The S&P 500 is a well-known stock market index that includes common stocks of companies representing approximately 88.6% of the total market Index as measured by the S&P 1500 Index. As of November 30, 2010, companies included in the Index range from $1,205 million to $350.8 billion in market capitalization. The Manager believes that the performance of the S&P 500 is representative of the performance of publicly traded common stocks in general. The median market capitalization of the stocks in the S&P 500 Index is approximately $10.5 billion. The Fund may invest in futures contracts in an attemptto minimize the performance variation between the Fund and the index. This performance gap occurs because, unlike the index, the Fund must pay operating expenses and contend with the flow of cash in and out of the portfolio. Whilethe Managerexpects the Fund’s performance to closely represent the index, the Fund will generally underperform the index. Principal Risks The stock market goes up and down every day. As with any investment whose performance is linked to these markets, the value of an investment in the Fund will change. During a declining stock market, an investment in this Fund would lose money. The Fund is primarily invested in the U.S. stock market and is designed to passively track the performance of the large cap sector. In an attempt to accurately track the performance of the S&P 500 Index, the Fund does not intend to take steps to reduce its market exposure in any market. Many factors will affect the performance of the stock market. Two major factors are economic and political events. The impact of positive or negative events could be short-term (by causing a change in the market that is corrected in a year or less) or long-term (by causing a change in the market that may last for many years). Events may affect one sector of the economy or a single stock, but may not have a significant impact on the overall market. The Fund invests in large companies from many sectors. In doing so, the Fund is not as sensitive to the movements of a single company’s stock or a single economic sector. However, during periods where alternative investments such as mid cap stocks, small cap stocks, bonds and money market instruments outperform large cap stocks, we expect the performance of the Fund to underperform other mutual funds that invest in these alternative categories. The S&P 500 Index is a capitalization weighted index, meaning companies are weighted based on their size. Thus, poor performance of the largest companies could result in negative performance of the index and the Fund. Although the Fund’s primary risks are associated with changes in the stock market, there are other risks associated with the Fund. These risks generally apply to how well the Fund tracks the index. For example, the Fund invests in futures contracts to the extent 7 that it holds cash in the portfolio. If these futures contracts do not track the index, the Fund’s performance relative to the index will change. Bar Chart and Performance Table The bar chart and performance table below show the variability of the Fund’s performance from year to year. The table compares the performance of the Fund with a benchmark index. These figures assume that all distributions are reinvested. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. Updated performance information may be obtained on our website www.caltrust.com or by calling 1-800-225-8778. Best Quarter: 15.73% (Q2, 2009) Worst Quarter: -21.58% (Q4, 2008) Year to date performance as of 11/30/10: 7.50% Date of inception: 4/20/92 After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Return (for the period ended 12/31/09) S&P 500 Index Fund 1 year 5 years 10 years Return Before Taxes 26.22% 0.34% (0.95)% Return After Taxes on Distributions 25.37% (0.28)% (1.56)% Return After Taxes on Distributions and Sale of Fund Shares 16.96% (0.07)% (1.15)% S&P 500 Composite Stock Price Index1 26.47% 0.42% (0.95%) 1 Reflects no deductions for sales charges, commissions, expenses or taxes. It is not possible to invest directly in an index. Investment Adviser CCM Partners, a California Limited Partnership (“CCM”), serves as the investment adviser for the Fund. Portfolio Manager(s) Stephen C. Rogers, Portfolio Manager and President of the Funds, has been the Fund’s portfolio manager since 2003. Purchase and Sale of Fund Shares The Fund’s initial and subsequent investment minimums are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP S&P 500 Index Fund You may redeem all or a portion of your shares on any business day that the Funds are open for business by mail, by check, by exchange, by wire, by electronic funds transfer, by access our website (caltrust.com) or by telephone (800-225-8778). * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in the Prospectus. Taxes Dividends and capital gain distributions you receive from the Fund are subject to federal income taxes and may also be subject to state and local taxes, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 8 S&P MIDCAP INDEX FUND Ticker Symbol: SPMIX Investment Objective The Fund’s investment objective is to attempt to replicate the performance of medium-sized U.S. companies as measured by the S&P MidCap 400 Index. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay when you buy and hold shares of the Fund. Shareholder Fees (fee paid directly from your investment) Sales and redemption charges none Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.40% Distribution (12b-1) fees none Other expenses 0.25% Total annual operating expenses 0.65% Expense reimbursement* (0.07)% Total Annual Fund Operating Expense 0.58% Annual account fee * The Manager may be reimbursed for any foregone advisory fees or unreimbursed expenses within three fiscal years following a particular reduction or expense, but only to the extent the reimbursement does not cause the Fund to exceed any applicable expense limit and the effect of the reimbursement is measured after all ordinary operating expenses are calculated. Any such reimbursement is subject to the Board of Trustees’ review and approval. The Manager has agreed to further limit the Fund’s expenses at 0.58%. This limitation is guaranteed through 12/31/11. Example of Expenses This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 9.86% of the average value of its portfolio. Principal Investment Strategies The S&P MidCap Index includes the common stocks of 400 medium-sized U.S. companies from a broad range of industries. Standard & Poor’s, the company that maintains the index, makes all determinations regarding the inclusion of stocks in the index. Each stock is weighted in proportion to its total market value. The Fund is passively managed. It invests primarily in the stocks that make up the S&P MidCap Index so that the weighting of each stock in the portfolio approximates the index. The Manager’s goal is to maintain a return correlation of at least .95 to the S&P MidCap Index (a return correlation of 1.0 is perfect). Under normal market conditions, it is the Fund’s policy to invest at least 80% of its total assets in the underlying stocks of the index. The MidCap Index is a well-known stock market index that includes common stocks of companies representing approximately 7.9% of the total market index as measured by the S&P 1500 Index. As of November 30, 2010, companies included in the MidCap Index range from $312 million to $10.8 billion in market capitalization. The median market capitalization of the stocks in the MidCap Index is approximately $2.5 billion. The Fund may invest in futures contracts in an attemptto minimize the performance variation between the Fund and the index. This performance gap occurs because, unlike the index, the Fund must pay operating expenses and contend with the flow of cash in and out of the portfolio. Whilethe Managerexpects the Fund’s performance to closely represent the index, the Fund will generally underperform the index. Principal Risks The stock market goes up and down every day. As with any investment whose performance is linked to these markets, the value of an investment in the Fund will change. During a declining stock market, an investment in this Fund would lose money. The Fund is primarily invested in the U.S. stock market and is designed to passively track the performance of the mid cap sector. In an attempt to accurately track the performance of the S&P MidCap 400 Index, the Fund does not intend to take steps to reduce its market exposure in any market. Many factors will affect the performance of the stock market. Two major factors are economic and political events. The impact of positive or negative events could be short-term (by causing a change in the market that is corrected in a year or less) or long-term (by causing a change in the market that may last for many years). Events may affect one sector of the economy or a single stock, but may not have a significant impact on the overall market. The Fund invests in medium-sized companies from many sectors. In doing so, the Fund is not as sensitive to the movements of a single company’s stock or a single economic sector. However, during periods where alternative investments such as large cap stocks, small cap stocks, bonds and money market instruments out-perform mid cap stocks, we expect the performance of the Fund to underperform other mutual funds that invest in these alternative categories. The S&P MidCap Index is a capitalization weighted index, meaning companies are weighted based on their size. Thus, poor performance of the largest of these medium sized companies could result in negative performance of the index and the Fund. Although the Fund’s primary risks are associated with changes in the stock market, there are other risks associated with the Fund. These risks generally apply to how well the Fund tracks the index. For example, the Fund invests in futures contracts to the extent that it holds cash in the portfolio. If these futures contracts do not track the index, the Fund’s performance relative to the index will change. 9 Bar Chart and Performance Table The bar chart and performance table below show the variability of the Fund’s performance from year to year. The table compares the performance of the Fund with a benchmark index. These figures assume that all distributions are reinvested. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. Updated performance information may be obtained on our website www.caltrust.com or by calling 1-800-225-8778. Best Quarter: 19.39% (Q3, 2009) Worst Quarter: -25.56% (Q4, 2008) Year to date performance as of 11/30/10: 18.11% Date of inception: 4/20/92 After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Return (for the period ended 12/31/09) S&P MidCap Index Fund 1 year 5 years 10 years Return Before Taxes 36.88% 2.65% 6.22% Return After Taxes on Distributions 36.35% 1.49% 5.02% Return After Taxes on Distributions and Sale of Fund Shares 23.96% 2.08% 4.99% S&P MidCap 400 Index1 37.37% 3.26% 6.35% 1 Reflects no deductions for sales charges, commissions, expenses or taxes.It is not possible to invest directly in an index. Investment Adviser CCM Partners, a California Limited Partnership (“CCM”), serves as the investment adviser for the Fund. Portfolio Manager(s) Stephen C. Rogers, Portfolio Manager and President of the Funds, has been the Fund’s portfolio manager since 2003. Purchase and Sale of Fund Shares The Fund’s initial and subsequent investment minimums are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP S&P MidCap Index Fund You may redeem all or a portion of your shares on any business day that the Funds are open for business by mail, by check, by exchange, by wire, by electronic funds transfer, by access our website (caltrust.com) or by telephone (800-225-8778). * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in the Prospectus. Taxes Dividends and capital gain distributions you receive from the Fund are subject to federal income taxes and may also be subject to state and local taxes, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 10 S&P SMALLCAP INDEX FUND Ticker Symbol: SMCIX Investment Objective The Fund’s investment objective is toattempt to replicate the performance of small-sized U.S. companies as measured by the S&P SmallCap 600 Stock Index. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay when you buy and hold shares of the Fund. Shareholder Fees (fee paid directly from your investment) Sales and redemption charges none Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50% Distribution (12b-1) fees none Other expenses 0.40% Total annual operating expenses 0.90% Expense reimbursement* (0.16)% Total Annual Fund Operating Expense 0.74% A $10 account fee will be charged to accounts with a balance of less than $10,000. * The Manager may be reimbursed for any foregone advisory fees or unreimbursed expenses within three fiscal years following a particular reduction or expense, but only to the extent the reimbursement does not cause the Fund to exceed any applicable expense limit and the effect of the reimbursement is measured after all ordinary operating expenses are calculated. Any such reimbursement is subject to the Board of Trustees’ review and approval. The Manager has agreed to further limit the Fund’s expenses at 0.74%. This limitation is guaranteed through 12/31/11. Example of Expenses This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 4.99% of the average value of its portfolio. Principal Investment Strategies The S&P SmallCap 600 Index includes common stocks of 600 small U.S. companies from a broad range of industries. Standard & Poor’s, the company that maintains the index, makes all determinations regarding the inclusion of stocks in the index. Each stock is weighted in proportion to its total market value. The Fund is passively managed. It invests primarily in the stocks that make up the S&P SmallCap 600 Index so that the weighting of each stock in the portfolio approximates the index. The Manager’s goal is to maintain a return correlation of at least .95 to the S&P SmallCap 600 Index (a return correlation of 1.0 is perfect). Under normal market conditions, it is the Fund’s policy to invest at least 80% of its total assets in the underlying stocks.The SmallCap Index is a well-known stock market index that includes common stocks of companies representing approximately 3.5% of the total market index as measured by the S&P 1500 Index. As of November 30, 2010, companies included in the SmallCap Index range from $64 million to $3.1 billion in market capitalization. The median market capitalization of the stocks in the SmallCap Index is approximately $692 million. The Fund may invest in futures contracts in an attempt to minimize the performance variation between the Fund and the index. This performance gap occurs because, unlike the index, the Fund must pay operating expenses and contend with the flow of cash in and out of the portfolio. While the Manager expects the Fund’s performance to closely represent the index, the Fund will generally underperform the index. Principal Risks The stock market goes up and down every day. As with any investment whose performance is linked to these markets, the value of an investment in the Fund will change. During a declining stock market, an investment in this Fund would lose money. The Fund is primarily invested in the U.S. stock market and is designed to passively track the performance of the small cap sector. In an attempt to accurately track the performance of the S&P SmallCap 600 Index, the Fund does not intend to take steps to reduce its market exposure in any market. Many factors will affect the performance of the stock market. Two major factors are economic and political events. The impact of positive or negative events could be short-term (by causing a change in the market that is corrected in a year or less) or long-term (by causing a change in the market that lasts for many years). Events may affect one sector of the economy or a single stock, but may not have a significant impact on the overall market. The Fund invests in small-sized companies from many sectors. In doing so, the Fund is not as sensitive to the movements of a single company’s stock or a single economic sector. However, during periods where alternative investments such as large cap stocks, mid cap stocks, bonds and money market instruments outperform small cap stocks, we expect the performance of the Fund to underperform other mutual funds that invest in these alternative categories. The S&P SmallCap 600 Index is a capitalization weighted index, meaning companies are weighted based on their size. Thus, poor performance of the largest of these small sized companies could result in negative performance of the index and the Fund. Although the Fund’s primary risks are associated with changes in the stock market, there are other risks associated with the Fund. These risks generally apply to how well the Fund tracks the index. For example, the Fund invests in futures contracts to the extent that it holds cash in the portfolio. If these futures contracts do not track the index, the Fund’s performance relative to the index will change. 11 Bar Chart and Performance Table The bar chart and performance table below show the variability of the Fund’s performance from year to year. The table compares the performance of the Fund with a benchmark index. These figures assume that all distributions are reinvested. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. Updated performance information may be obtained on our website www.caltrust.com or by calling 1-800-225-8778. Best Quarter: 20.01% (Q4, 2001) Worst Quarter: -25.47% (Q4, 2008) Year to date performance as of 11/30/10: 17.15% Date of inception: 10/2/96 After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Return (for the period ended 12/31/09) S&P SmallCap Index Fund 1 year 5 years 10 years Return Before Taxes 24.15% 0.68% 5.54% Return After Taxes on Distributions 23.96% (0.77)% 4.47% Return After Taxes on Distributions and Sale of Fund Shares 15.67% 0.39% 4.60% S&P SmallCap 600 Index1 25.56% 1.36% 6.36% 1 Reflects no deductions for sales charges, commissions, expenses or taxes. It is not possible to invest directly in an index. Investment Adviser CCM Partners, a California Limited Partnership (“CCM”), serves as the investment adviser for the Fund. Portfolio Manager(s) Stephen C. Rogers, Portfolio Manager and President of the Funds, has been the Fund’s portfolio manager since 2003. Purchase and Sale of Fund Shares The Fund’s initial and subsequent investment minimums are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP S&P SmallCap Index Fund You may redeem all or a portion of your shares on any business day that the Funds are open for business by mail, by check, by exchange, by wire, by electronic funds transfer, by access our website (caltrust.com) or by telephone (800-225-8778). * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in the Prospectus. Taxes Dividends and capital gain distributions you receive from the Fund are subject to federal income taxes and may also be subject to state and local taxes, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 12 EQUITY INCOME FUND Ticker Symbol: EQTIX Investment Objective The Fund’s investment objective is to achieve a high level of income and capital appreciation (when consistent with high income). Fees and Expenses of the Fund This table describes the fees and expenses that you may pay when you buy and hold shares of the Fund. Shareholder Fees (fee paid directly from your investment) Sales and redemption charges none Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50% Distribution (12b-1) fees none Other expenses 0.38% Total Annual Fund Operating Expense 0.88% A $10 account fee will be charged to accounts with a balance of less than $10,000. Example of Expenses This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 76.06% of the average value of its portfolio. Principal Investment Strategies In order to meet its investment objectives the Fund invests primarily in U.S. equity securities which generate a relatively high level of dividend income (relative to other equities in the same industry) and have potential for capital appreciation. These securities will generally be stocks of medium and large U.S. corporations. It is the Fund’s policy that under normal market conditions it will invest at least 80% of its total assets in common stocks. The Fund’s manager seeks to purchase equity securities for the Fund’s portfolio consistent with the Fund’s investment objectives, such as when the manager believes such securities have income producing potential, a potential for capital appreciation or value potential. The Fund’s manager generally will consider selling equity securities from the Fund’s portfolio when the manager believes that such securities are no longer consistent with the Fund’s investment objectives, other securities appear to offer more compelling opportunities, to meet redemption requests and in other circumstances that the manager deems appropriate consistent with the Fund’s investment objectives. Although the Fund will attempt to invest as much of its assets as is practical in income-producing stocks, the Fund may maintain a reasonable (up to 20%) position in US Treasury bills and money market instruments to meet redemption requests and other liquidity needs. The Fund may invest in stock futures contracts when the Manager wants to keep the net assets of the fund fully invested in the equity markets but is holding some treasury bills or money market instruments in the portfolio. Utilizing futures allows the Manager to maintain a high percentage of the portfolio in the market while maintaining cash for liquidity needs. Principal Risks The Fund is subject to several risks, any of which could cause the Fund to lose money. The principal risks include: Stock Market Risks: The stock market goes up and down every day. As with any investment whose performance is linked to these markets, the value of an investment in the Fund will change. During a declining stock market, an investment in this Fund would lose money. Economic and Political Events Risks: Many factors will affect the performance of the stock market. Two major factors are economic and political events. The impact of positive or negative events could be short-term (by causing a change in the market that is corrected in a year or less) or long-term (by causing a change in the market that may last for many years). Events may affect one sector of the economy or a single stock, but may not have a significant impact on the overall market. Sector Risks: The Fund is primarily invested in U.S. value stocks and is designed to provide a dividend yield as well as potential for capital appreciation. At times the Fund may hold a concentrated position in the banking and financial sector, therefore the Funds’ performance may be significantly impacted by the performance of this sector. Large and Medium-Sized Company Risks and Value Investing Risks: The Fund invests in large and medium-sized companies from many sectors. In doing so, the Fund is not as sensitive to the movements of a single company’s stock or a single economic sector. However, during periods where alternative investments such as growth stocks, small cap stocks, bonds and money market instruments 13 outperform value stocks, we expect the performance of the Fund to underperform other mutual funds that invest in these alternative categories. Stock Futures Risk: The Fund’s primary risks are associated with changes in the stock market, however, there are other risks associated with the Fund. For example, the Fund may invest in futures contracts to the extent that it holds cash in the portfolio. If these futures contracts owned by the Fund do not perform well, the Fund’s performance will be impacted. All mutual funds take investment risk. Therefore, it is possible to lose money by investing in the Fund. Bar Chart and Performance Table The bar chart and performance table below show the variability of the Fund’s performance from year to year. The table compares the performance of the Fund with a benchmark index. These figures assume that all distributions are reinvested. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. Updated performance information may be obtained on our website www.caltrust.com or by calling 1-800-225-8778. Best Quarter: 18.63% (Q2, 2009) Worst Quarter: -20.02% (Q4, 2008) Year to date performance as of 11/30/10: 11.30% Date of inception: 9/4/96 After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Return (for the period ended 12/31/09) Equity Income Fund 1 year 5 years 10 years Return Before Taxes 26.71% 1.55% 2.60% Return After Taxes on Distributions 26.06% 0.70% 1.83% Return After Taxes on Distributions and Sale of Fund Shares 17.29% 0.97% 1.83% S&P/Citigroup Value Index1 21.19% (0.78)% 0.83% S&P 500 Composite Stock Price Index1 26.47% 0.42% (0.95)% 1 Reflects no deductions for sales charges, commissions, expenses or taxes. It is not possible to invest directly in an index. Investment Adviser CCM Partners, a California Limited Partnership (“CCM”), serves as the investment adviser for the Fund. Portfolio Manager(s) Stephen C. Rogers, Portfolio Manager and President of the Funds, has been the Fund’s portfolio manager since 2003. Purchase and Sale of Fund Shares The Fund’s initial and subsequent investment minimums are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP Equity Income Fund You may redeem all or a portion of your shares on any business day that the Funds are open for business by mail, by check, by exchange, by wire, by electronic funds transfer, by access our website (caltrust.com) or by telephone (800-225-8778). * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in the Prospectus. Taxes Dividends and capital gain distributions you receive from the Fund are subject to federal income taxes and may also be subject to state and local taxes, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 14 NASDAQ- Ticker Symbol: NASDX Investment Objective The Fund’s investment objective is toattempt to replicate the performance of the largest non-financial companies as measured by the Nasdaq-100 Index®. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay when you buy and hold shares of the Fund. Shareholder Fees (fee paid directly from your investment) Sales and redemption charges none Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50% Distribution (12b-1) fees none Other expenses 0.42% Total annual operating expenses 0.92% Expense reimbursement* (0.43)% Total Annual Fund Operating Expense 0.49% A $10 account fee will be charged to accounts with a balance of less than $10,000. * The Manager may be reimbursed for any foregone advisory fees or unreimbursed expenses within three fiscal years following a particular reduction or expense, but only to the extent the reimbursement does not cause the Fund to exceed any applicable expense limit and the effect of the reimbursement is measured after all ordinary operating expenses are calculated. Any such reimbursement is subject to the Board of Trustees’ review and approval. The Manager has agreed to further limit the Fund’s expenses at 0.49%. This limitation is guaranteed through 12/31/11. Example of Expenses This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 3.72% of the average value of its portfolio. Principal Investment Strategies The Fund is managed passively in that the Manager is seeking to replicate the performance of the Nasdaq-100 Index®. To do this, the Fund invests primarily in the stocks comprising this index. The Fund will attempt to buy stocks so that the holdings in the portfolio approximate those of the Nasdaq-100 Index®. The Manager’s goal is to maintain a return correlation of at least 0.95 to the Nasdaq100 Index® (a return correlation of 1.0 is perfect). Under normal market conditions, it is the Fund’s policy to invest at least 80% of its total assets in the stocks comprising the index. The Fund may invest in securities issued by other investment companies if those companies invest in securities consistent with the Fund’s investment objective and policies. Companies included in The Nasdaq-100 Stock Index range from $3.5 billion to $285.4 billion in market capitalization as of November 30, 2010. The majority of portfolio transactions in the Fund (other than those made in response to shareholder activity) will be made to adjust the Fund's portfolio to track the Index or to reflect occasional changes in the Index's composition. The Fund may invest in futures contracts. The Fund generally maintains some short-term securities and cash equivalents in the portfolio to meet redemptions and needs for liquidity. The Manager will typically buy futures contracts so that the market value of the futures contracts is as close to the cash balance as possible. This helps minimize the tracking error of the Fund. Principal Risks The stock markets go up and down every day. As with any investment whose performance is linked to these markets, the value of your investment in the Fund will fluctuate. If the Fund’s value drops during the period in which you hold the Fund, you could lose money. The Fund primarily invests in U.S. stocks and is designed to track the overall performance of the Nasdaq-100 Index®. In an attempt to accurately represent the Index, the Fund will typically not take steps to reduce its market exposure so that in a declining market, the Manager will not take steps to minimize the exposure of the Fund. Many factors will affect the performance of the stock markets. Two major factors that may have both a positive and negative effect on the stock markets are economic and political events. These effects may be short-term by causing a change in the market that is corrected in a year or less; or they may have long-term impacts which may cause changes in the market that may last for many years. Some factors may affect changes in one sector of the economy or one stock, but don’t have an impact on the overall market. The particular sector of the economy or the individual stock may be affected for a short or long-term. The Fund invests in the largest, non-financial companies that are traded on the Nasdaq Stock Market. They may comprise various sectors of the economy, but are currently concentrated in the technology sector. During periods in which the Nasdaq-100 Index underperform alternative investments such as bond, money market and alternative stock sectors, the Manager expects the Fund to underperform other mutual funds that invest in these alternative categories. The Nasdaq-100 Index is subject to concentration risk. First, it is a modified-capitalization weighted index, meaning that except for some modifications, companies are weighted based on their size. Thus, poor performance of the largest companies within the index could result in negative performance of the index and the Fund. Additionally, the significant concentration of technology 15 stocks makes the Fund’s performance particularly sensitive to this specific sector. Negative performance in the technology sector will result in negative fund performance. To the extent the Fund invests in securities issued by other investment companies, the Fund, as a shareholder in another investment company, bears its ratable share of that investment company’s expenses, including advisory and administration fees, resulting in an additional layer of management fees and expenses for Fund shareholders. Bar Chart and Performance Table The bar chart and performance table below show the variability of the Fund’s performance from year to year. The table compares the performance of the Fund with a benchmark index. These figures assume that all distributions are reinvested. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. Updated performance information may be obtained on our website www.caltrust.com or by calling 1-800-225-8778. Best Quarter: 35.02% (Q4, 2001) Worst Quarter: -36.55% (Q3, 2001) Year to date performance as of 11/30/10: 14.18% Date of inception: 1/18/00 After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Return (for the period ended 12/31/09) Nasdaq-100 Index Fund 1 year 5 years Since Inception Return Before Taxes 54.67% 2.94% (7.04)% Return After Taxes on Distributions 54.65% 2.92% (7.13)% Return After Taxes on Distributions and Sale of Fund Shares 35.54% 2.51% (5.68)% Nasdaq-100 Index1 54.63% 3.33% (6.39)% 1 Reflects no deductions for sales charges, commissions, expenses or taxes. It is not possible to invest directly in an index. Investment Adviser CCM Partners, a California Limited Partnership (“CCM”), serves as the investment adviser for the Fund. Portfolio Manager(s) Stephen C. Rogers, Portfolio Manager and President of the Funds, has been the Fund’s portfolio manager since 2003. Purchase and Sale of Fund Shares The Fund’s initial and subsequent investment minimums are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP Nasdaq-100 Index Fund You may redeem all or a portion of your shares on any business day that the Funds are open for business by mail, by check, by exchange, by wire, by electronic funds transfer, by access our website (caltrust.com) or by telephone (800-225-8778). * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in the Prospectus. Taxes Dividends and capital gain distributions you receive from the Fund are subject to federal income taxes and may also be subject to state and local taxes, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 16 EUROPEAN GROWTH & INCOME FUND Ticker Symbol: EUGIX Investment Objective The Fund’s investment objective is to provide long-term capital appreciation and income by investing in large-sized European companies. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay when you buy and hold shares of the Fund. Shareholder Fees (fee paid directly from your investment) Sales and redemption charges none Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.85% Distribution (12b-1) fees none Other expenses 0.54% Total annual operating expenses 1.39% Expense reimbursement* (0.39)% Total Annual Fund Operating Expense 1.00% A $10 account fee will be charged to accounts with a balance of less than $10,000. * The Manager may be reimbursed for any foregone advisory fees or unreimbursed expenses within three fiscal years following a particular reduction or expense, but only to the extent the reimbursement does not cause the Fund to exceed any applicable expense limit and the effect of the reimbursement is measured after all ordinary operating expenses are calculated. Any such reimbursement is subject to the Board of Trustees’ review and approval. The Manager has agreed to further limit the Fund’s expenses at 1.00%. This limitation is guaranteed through 12/31/11. Example of Expenses This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 0.00% of the average value of its portfolio. Principal Investment Strategies The Fund seeks to invest primarily in the sponsored and non-sponsored ADRsstocks of large-sized companies located in Europe. In selecting securities, the Fund attempts to use the Dow Jones European STOXX 50 Index as a target portfolio and a basis for selecting investments. Most companies considered for the Fund will have market capitalizations of at least $10 billion (U.S. dollars). The Fund invests principally using sponsored and non-sponsored American Depository Receipts, commonly referred to as ADRs. ADRs are traded on U.S. stock exchanges and are available for some, but not all, securities that make up the target portfolio. If a company that is in the target portfolio does not have an ADR available on a U.S. exchange or if, in the Manager’s opinion, the Fund is better served, the Manager will invest in ADRs of other companies that the Manager believes best serve the Fund and its investors. The Fund is not considered an index fund because it will not attempt to precisely track the performance or invest in securities that make up the Dow Jones European STOXX 50 Index. However, similar to index funds, the Fund will generally remain fully invested and its performance will track the Dow Jones European STOXX 50 Index to the extent that the Fund is successful in investing in the companies that make up the index. Additionally, the Manager will attempt to minimize portfolio turnover. Under normal market conditions, it is the Fund’s policy to invest 80% of its total assets in ADRs of companies located in Europe. The Manager may elect to purchase futures contracts and/or options to attempt to remain fully invested in the markets. This percentage of futures held in the portfolio will typically not exceed the cash (or cash equivalents) balance of the Fund. Principal Risks The stock markets go up and down every day. As with any investment whose performance is linked to these markets, the value of your investment in the Fund will fluctuate. If the Fund’s value drops during the period in which you hold the Fund, you could lose money. Although the Fund principally invests in ADRs which are traded in U.S. denominations on U.S. stock markets, there is still some underlying foreign investment risk. For example, because foreign companies operate differently than U.S. companies, the Fund may encounter risks not typically associated with those of U.S. companies. For instance, foreign companies are not subject to the same accounting, auditing, and financial reporting standards and procedures as required from U.S. companies; and their stocks may not be as liquid as the stocks of similar U.S. companies. In addition, foreign stock exchanges, brokers, and companies generally have less government supervision and regulation than their counterparts in the United States. These factors, among others, could negatively impact the return of the Fund. When investing in an international fund such as this Fund, there is always country risk, which is the chance that a country’s economy will be hurt by political troubles, financial problems, or natural disasters. There is also currency risk which is the chance that returns will be hurt by a rise in the value of one currency against the value of another. 17 There is also liquidity risk with ADRs, some of which may have a low daily trading volume. In the event the Fund is forced to liquidate its holdings of an ADR with limited trading volume, it is likely that the Fund would be forced to sell the ADR at a price lower than what it might otherwise receive. Bar Chart and Performance Table The bar chart and performance table below show the variability of the Fund’s performance from year to year. The table compares the performance of the Fund with a benchmark index. These figures assume that all distributions are reinvested. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. Updated performance information may be obtained on our website www.caltrust.com or by calling 1-800-225-8778. Best Quarter: 23.71% (Q2, 2009) Worst Quarter: -21.35% (Q3, 2002) Year to date performance as of 11/30/10: -9.06% Date of inception: 1/18/00 After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Return (for the period ended 12/31/09) European Growth & Income Fund 1 year 5 years Since Inception Return Before Taxes 27.61% 3.49% 0.58% Return After Taxes on Distributions 26.28% 2.59% (0.11)% Return After Taxes on Distributions and Sale of Fund Shares 17.79% 2.45% 0.07% Dow Jones European Stoxx 50 Index1 32.88% 2.89% 0.19% 1 Reflects no deductions for sales charges, commissions, expenses or taxes. It is not possible to invest directly in an index. Investment Adviser CCM Partners, a California Limited Partnership (“CCM”), serves as the investment adviser for the Fund. Portfolio Manager(s) Stephen C. Rogers, Portfolio Manager and President of the Funds, has been the Fund’s portfolio manager since 2003. Purchase and Sale of Fund Shares The Fund’s initial and subsequent investment minimums are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP European Growth & Income Fund You may redeem all or a portion of your shares on any business day that the Funds are open for business by mail, by check, by exchange, by wire, by electronic funds transfer, by access our website (caltrust.com) or by telephone (800-225-8778). * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in the Prospectus. Taxes Dividends and capital gain distributions you receive from the Fund are subject to federal income taxes and may also be subject to state and local taxes, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 18 U.S. GOVERNMENT SECURITIES FUND Ticker Symbol: CAUSX Investment Objective The Fund’s investment objective is to seek liquidity, safety from credit risk and as high a level of income as is consistent with these objectives. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay when you buy and hold shares of the Fund. Shareholder Fees (fee paid directly from your investment) Sales and redemption charges none Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50% Distribution (12b-1) fees none Other expenses 0.37% Total annual operating expenses 0.87% Expense reimbursement* (0.13)% Total Annual Fund Operating Expense 0.74% A $10 account fee will be charged to accounts with a balance of less than $10,000. * The Manager may be reimbursed for any foregone advisory fees or unreimbursed expenses within three fiscal years following a particular reduction or expense, but only to the extent the reimbursement does not cause the Fund to exceed any applicable expense limit and the effect of the reimbursement is measured after all ordinary operating expenses are calculated. Any such reimbursement is subject to the Board of Trustees’ review and approval. The Manager has agreed to further limit the Fund’s expenses at 0.74%. This limitation is guaranteed through 12/31/11. Example of Expenses This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 53.81% of the average value of its portfolio. Principal Investment Strategies In order to meet its investment objective, the Fund invests primarily in high-quality bonds whose interest is guaranteed by the full faith and credit of the United States government and its agencies or instrumentalities. The government securities in which the Fund invests primarily include U.S. Treasury Securities and Government National Mortgage Association (GNMA) Certificates. Under normal market conditions, it is the Fund’s policy to invest at least 80% of its total assets in securities issued by the U.S. government and its agencies and instrumentalities. The Fund invests in intermediate and long-term fixed income securities. While the Fund is not limited to any duration, the Fund’s manager generally seeks to target the Fund’s dollar weighted average portfolio duration in a range between three to twelve years. During periods where alternative investments such as stocks and money market instruments out perform bonds, the Fund’s manager expects the performance of the Fund to underperform other mutual funds that invest in these alternative strategies. The Fund’s manager seeks to purchase securities for the Fund’s portfolio consistent with the Fund’s investment objectives, such as when the manager believes such securities will provide the best balance between risk and return within the Fund’s range of allowable investments. Generally, the manager selects a balance between U.S. Treasury bonds and GNMA pass-through securities in an attempt to maximize the overall performance of the Fund. The Fund’s manager generally will consider selling such securities from the Fund’s portfolio when the manager believes that such securities are no longer consistent with the Fund’s investment objective, when altering the duration of the fund or the balance or investments among treasuries and GNMAs to meet redemption requests and in other circumstances that the manager deems appropriate consistent with the Fund’s investment objective. Principal Risks The Fund is subject to several risks, any of which could cause the Fund to lose money. The principal risks include: Interest rate risk, which is the chance that bond prices overall will decline over short and long-term periods due to rising interest rates. This is the primary risk of this Fund. Income risk, which is the chance that declining interest rates will reduce the amount of income paid by the Fund over long periods of time. Call risk, which is the chance that during declining interest rates, the bond issuer will call or prepay a high-yielding bond before the bond’s maturity date. This would force the Fund to purchase lower yielding bonds which would reduce the income generated from the portfolio and could potentially result in capital gains paid out by the Fund. Prepayment risk is similar to call risk. In the case of GNMA securities, payments to the Fund are based on payments from the underlying mortgages. During periods where homeowners refinance their mortgages, these securities are paid off and the Fund may have to reinvest the principal in lower yielding securities. This would reduce the income generated from the portfolio. Manager risk, which is the chance that poor security selection will cause the Fund to underperform other mutual funds with similar investment objectives. 19 All mutual funds take investment risk. Therefore, it is possible to lose money by investing in the Fund. Bar Chart and Performance Table The bar chart and performance table below show the variability of the Fund’s performance from year to year. The table compares the performance of the Fund with a benchmark index. These figures assume that all distributions are reinvested. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. Updated performance information may be obtained on our website www.caltrust.com or by calling 1-800-225-8778. Best Quarter: 5.45% (Q2, 2010) Worst Quarter: -5.07% (Q2, 2009) Year to date performance as of 11/30/10: 7.53% Date of inception: 12/4/85 After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Return (for the period ended 12/31/09) U.S. Government Securities Fund 1 year 5 years 10 years Return Before Taxes (4.95)% 2.98% 4.62% Return After Taxes on Distributions (6.08)% 1.62% 2.96% Return After Taxes on Distributions and Sale of Fund Shares (3.20)% 1.76% 2.97% Barclays GNMA Index1 5.35% 5.57% 6.28% Barclays Treasury Index1 (3.57)% 4.85% 6.12% 1 Reflects no deductions for sales charges, commissions, expenses or taxes.It is not possible to invest directly in an index. Investment Adviser CCM Partners, a California Limited Partnership (“CCM”), serves as the investment adviser for the Fund. Portfolio Manager(s) William Mock, lead Portfolio Manager and Treasurer of the Fund, has been the Fund’s portfolio manager since 2010. Stephen C. Rogers, co-Portfolio Manager and President of the Funds, has been the Fund’s co-portfolio manager since 2003. Purchase and Sale of Fund Shares The Fund’s initial and subsequent investment minimums are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP U.S. Government Securities Fund You may redeem all or a portion of your shares on any business day that the Funds are open for business by mail, by check, by exchange, by wire, by electronic funds transfer, by access our website (caltrust.com) or by telephone (800-225-8778). * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in the Prospectus. Taxes Dividends and capital gain distributions you receive from the Fund are subject to federal income taxes and may also be subject to state and local taxes, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 20 SHORT-TERM U.S. GOVERNMENT BOND FUND Ticker Symbol: STUSX Investment Objective The Fund’s investment objective is to seek liquidity, safety from credit risk, preservation of investors principal and as high a level of income as is consistent with these objectives. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay when you buy and hold shares of the Fund. Shareholder Fees (fee paid directly from your investment) Sales and redemption charges none Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50% Distribution (12b-1) fees none Other expenses 0.42% Total annual operating expenses 0.92% Expense reimbursement* (0.33)% Total Annual Fund Operating Expense 0.59% A $10 account fee will be charged to accounts with a balance of less than $10,000. * The Manager may be reimbursed for any foregone advisory fees or unreimbursed expenses within three fiscal years following a particular reduction or expense, but only to the extent the reimbursement does not cause the Fund to exceed any applicable expense limit and the effect of the reimbursement is measured after all ordinary operating expenses are calculated. Any such reimbursement is subject to the Board of Trustees’ review and approval. The Manager has agreed to further limit the Fund’s expenses at 0.59%. This limitation is guaranteed through 12/31/11. Example of Expenses This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 42.47% of the average value of its portfolio. Principal Investment Strategies The Fund typically invests in short and intermediate-term fixed income securities whose principal and interest are backed by the full faith and credit of the U.S. Federal Government and its agencies or instrumentalities. The Manager will invest at least 80% of the Fund’s assets in securities issued by the U.S. government and its agencies or instrumentalities. In addition, the Manager may invest in higher yielding securities which are not backed by the full faith and credit of the U.S. Federal Government. The Fund intends to maintain an average duration between 0 and 3 years in an effort to reduce share price volatility. The Fund’s manager generally will consider selling fixed income securities from the Fund’s portfolio when the manager believes that such securities are no longer consistent with the Fund’s investment objectives, other securities appear to offer more compelling opportunities, to meet redemption requests and in other circumstances that the manager deems appropriate consistent with the Fund’s investment objectives. Principal Risks This Fund tends to be conservative in nature. However, it is subject to several risks, any of which could cause the Fund to lose money. These include: Interest rate risk, which is the chance that bond prices overall will decline over short and long-term periods due to rising interest rates. Income risk, which is the chance that declining interest rates will reduce the amount of income paid by the Fund. Income risk is generally moderate for short and intermediate-term bonds. Call risk, which is the chance that during declining interest rates, the bond issuer will call or prepay a high-yielding bond before the bond’s maturity date. This would force the Fund to purchase lower yielding bonds which would reduce the income generated from the portfolio and could potentially result in capital gains paid out by the Fund. Prepayment risk is similar to call risk. In the case of GNMA securities, payments to the Fund are based on payments from the underlying mortgages. During periods where homeowners refinance their mortgages, these securities are paid off and the Fund may have to reinvest the principal in lower yielding securities. This would reduce the income generated from the portfolio. Manager risk, which is the chance that the Manager’s security selection strategy may cause the Fund to underperform other mutual funds with similar investment objectives. 21 Bar Chart and Performance Table The bar chart and performance table below show the variability of the Fund’s performance from year to year. The table compares the performance of the Fund with a benchmark index. These figures assume that all distributions are reinvested. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. Updated performance information may be obtained on our website www.caltrust.com or by calling 1-800-225-8778. Best Quarter: 2.80% (Q1, 2008) Worst Quarter: -0.96% (Q2, 2008) Year to date performance as of 11/30/10: 2.27% Date of inception: 1/18/00 After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Return (for the period ended 12/31/09) Short-Term U.S. Government Bond Fund 1 year 5 years Since Inception Return Before Taxes 0.41% 3.45% 3.49% Return After Taxes on Distributions (0.07)% 2.39% 2.29% Return After Taxes on Distributions and Sale of Fund Shares 0.27% 2.32% 2.26% Barclays 1-3 yr. Treasury Index1 0.80% 4.04% 4.52% 1 Reflects no deductions for sales charges, commissions, expenses or taxes. It is not possible to invest directly in an index. Investment Adviser CCM Partners, a California Limited Partnership (“CCM”), serves as the investment adviser for the Fund. Portfolio Manager(s) William Mock, lead Portfolio Manager and Treasurer of the Fund, has been the Fund’s portfolio manager since 2010. Stephen C. Rogers, co-Portfolio Manager and President of the Funds, has been the Fund’s co-portfolio manager since 2003. Purchase and Sale of Fund Shares The Fund’s initial and subsequent investment minimums are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP Short-Term U.S. Government Bond Fund You may redeem all or a portion of your shares on any business day that the Funds are open for business by mail, by check, by exchange, by wire, by electronic funds transfer, by access our website (caltrust.com) or by telephone (800-225-8778). * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in the Prospectus. Taxes Dividends and capital gain distributions you receive from the Fund are subject to federal income taxes and may also be subject to state and local taxes, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 22 THE UNITED STATES TREASURY TRUST Ticker Symbol: UTSXX Investment Objective The Fund’s investment objective is to seek high current income exempt from state income taxes while maintaining a stable net asset value of $1.00 per share. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay when you buy and hold shares of the Fund. Shareholder Fees (fee paid directly from your investment) Sales and redemption charges none Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50% Distribution (12b-1) fees none Other expenses 0.26% Total annual operating expenses 0.76% Expense reimbursement* (0.23)% Total Annual Fund Operating Expense 0.53% A $10 account fee will be charged to accounts with a balance of less than $10,000. * The Manager may be reimbursed for any foregone advisory fees or unreimbursed expenses within three fiscal years following a particular reduction or expense, but only to the extent the reimbursement does not cause the Fund to exceed any applicable expense limit and the effect of the reimbursement is measured after all ordinary operating expenses are calculated. Any such reimbursement is subject to the Board of Trustees’ review and approval. The Manager has agreed to further limit the Fund’s expenses at 0.53%. This limitation is guaranteed through 12/31/11. Example of Expenses This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, this is a money market fund and therefore is not required to disclose its portfolio turnover rate in this prospectus. Principal Investment Strategies The Fund primarily invests its assets in high-quality, short-term Treasury bills whose interest is guaranteed by the full faith and credit of the United States government. The Fund generally buys only securities that have a maturity of less than 397 days, such that the fund's weighted average maturity does not exceed the rule 2A-7 requirements, which is currently 60 days. Under normal market conditions, it is the Fund’s policy to invest at least 80% of its total assets in securities issued by the U.S. government, but as a general rule the percentage is much higher. Principal Risks The Fund is subject to some risks which could cause the Fund to lose money. It is important to remember that this Fund is not a FDIC-insured money market account. The risks include: Interest rate risk, which is the chance that short-term security prices overall will decline due to rising interest rates. In an extreme case, a short-term movement could potentially change the Fund’s share price to something other than the $1.00 target. Income risk, which is the chance that declining interest rates will reduce the amount of income paid by the Fund. Manager risk, which is the chance that poor security selection will cause the Fund to underperform other mutual funds with similar investment objectives. The securities that the Fund holds are backed by the full faith and credit of the United States federal government and are those that the Manager believes do not represent credit risk to the Fund. It is important to note that the U.S. government backs the securities held by the Fund, but not the Fund itself. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Although the Fund seeks to preserve the $1.00 per share price, it is possible to lose money by investing in the Fund. 23 Bar Chart and Performance Table The bar chart and performance table below show the variability of the Fund’s performance from year to year. The table compares the performance of the Fund with a benchmark index. These figures assume that all distributions are reinvested. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. Updated performance information may be obtained on our website www.caltrust.com or by calling 1-800-225-8778. Best Quarter: 1.46% (Q4, 2000) Worst Quarter: 0.00% (Q3, 2010) Year to date performance as of 11/30/10: 0.00% Date of inception: 4/26/89 After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Return (for the period ended 12/31/09) 1 year 5 years 10 years The United States Treasury Trust 0.00% 2.40% 2.40% Seven-day yield as of 12/31/09: 0.00% To obtain a current 7-day yield for the Fund call toll-free 1-800-225-8778. Investment Adviser CCM Partners, a California Limited Partnership (“CCM”), serves as the investment adviser for the Fund. Portfolio Manager(s) William Mock, lead Portfolio Manager and Treasurer of the Fund, has been the Fund’s portfolio manager since 2010. Stephen C. Rogers, co-Portfolio Manager and President of the Funds, has been the Fund’s co-portfolio manager since 2003. Purchase and Sale of Fund Shares The Fund’s initial and subsequent investment minimums are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP The United States Treasury Trust You may redeem all or a portion of your shares on any business day that the Funds are open for business by mail, by check, by exchange, by wire, by electronic funds transfer, by access our website (caltrust.com) or by telephone (800-225-8778). * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in the Prospectus. Taxes Fund distributions may be taxed as ordinary income or capital gains, unless you invest through an IRA, 401(k) plan, or other tax-deferred account, although dividends paid by the fund from income earned on U.S. Treasury securities are exempt from state and local taxes in most states. Payments to Broker-Dealers and other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 24 Investment Objectives, Principal Strategies and Risks California Tax-Free Income Fund – The California Tax-Free Income Fund seeks to achieve high current tax-free income for California residents. The California Tax-Free Income Fund seeks as high a level of income, exempt from regular federal and California personal income taxes, as is consistent with prudent investment management and safety of capital. The Fund invests in intermediate and long-term municipal bonds. The Manager invests in municipal bonds issued by the State of California and various municipalities located within California. Generally, these bonds are rated in one of the four highest ratings categories (investment grade) by an independent rating organization currently Standard & Poor’s, Moody’sand Fitch. In some cases, securities are not rated by independent agencies. The Manager will generally purchase an unrated security only if it believes the security is of similar quality to an investment-grade issue. Generally, the interest on municipal bonds is not subject to federal and California personal income taxes. Under normal market conditions, it is the Fund’s fundamental policy to invest at least 80% of its total assets in municipal bonds from within the state of California, but as a general rule the percentage will be much higher. The Fund’s duration typically ranges from four to twelve years. Although the Fund is not prevented from doing so, the Manager seeks to invest primarily in non-AMT bonds. The Manager attempts to select securities that it believes will provide the best balance between risk and return within the Fund’s range of allowable investments. The Fund is actively managed for total return. In managing the portfolio, a number of factors are considered including general market and economic conditions and their likely effects on the level and term-structure of interest rates, yield spreads among securities, and the credit type and quality of the issuer. Tax-free income to shareholders is achieved through the purchase of municipal bonds that are not subject to federal and California personal income taxes. Generally, income represents the greatest portion of return over time, the total return from a municipal security includes both income and price losses and gains. The Fund’s manager generally will consider selling fixed incomesecurities from the Fund’s portfolio when the manager believes that such securities are no longer consistent with the Fund ’s investment objectives, other securities appear to offer more compelling opportunities, to meet redemption requests and in other circumstances that the manager deems appropriate consistent with the Fund’s investment objectives. Therefore, a change in the rating of a security will not necessary result in the sale of that security. The Fund is subject to several risks, any of which could cause the Fund to lose money. The Fund is considered non-diversified which means it may invest a large percentage of its assets in the securities of a particular issuer as compared with other types of mutual funds. Accordingly, a chance exists that the Fund’s performance may be hurt disproportionately by poor performance of a relatively few number of securities or by factors that impact a relatively small number of issuers. The principal risks include: Interest Rate Risk, which is the risk an increase in interest rates will cause debt securities held by a Fund to decline in value, and thereby lower a Fund’s value and the overall return on your investment. The magnitude of this decrease is often greater for longer-term fixed income securities than shorter-term securities. Income Risk, which is the income you earn from a Fund may decline due to declining interest rates. This is because, in a falling interest rate environment, a Fund generally will have to invest the proceeds from sales of Fund shares, as well as the proceeds from maturing portfolio securities (or portfolio securities that have been called, see “Call Risk” below), in lower-yielding securities. Call risk, which is the chance that during declining interest rates, the bond issuer will call or prepay a high-yielding bond before the bond’s maturity date. This would force the Fund to purchase lower yielding bonds which would reduce the income generated from the portfolio and could potentially result in capital gains paid out by the Fund. Management Risk, the risk a Fund’s performance will reflect in part the Adviser’s ability to implement its investment strategy and make investment decisions which are suited to achieving a Fund’s investment objective. A strategy used by the investment management team may fail to produce the intended results. A Fund could underperform its benchmark or other mutual funds with similar investment objectives. Credit Risk: The issuer of a debt security or a guarantor of a security held by a Fund or counterparty to a transaction may default on its payment obligations or experience a decline in credit quality. Generally, the lower the credit rating of a security, issuer, guarantor or counterparty, the higher the degree of risk as to the payment of interest and return of principal. Also, a downgrade in the credit quality of a security or its issuer or guarantor may cause the security to decline in value and could affect the bond’s liquidity and make it more difficult for a Fund to sell. When a Fund purchases unrated securities, it will depend on the Adviser’s analysis of credit risk without the assessment of an independent rating organization, such as Moody’s or Standard & Poor’s. There is always the risk that the Adviser’s analysis of creditworthiness is incorrect or may change due to market conditions. State-Specific risk. Since the Fund only invests in issuers in the state of California, it is exposed to economic and political developments in California that negatively impact the issuers and lacks the geographic diversification of multi-state funds that will tend to mitigate the impact of regional economic downturns. Bankruptcy risk is the risk that an issuer seeks protection under bankruptcy laws. In such a circumstance, the principal value of the bond would be expected to decline. California Insured Intermediate Fund – The California Insured Intermediate Fund seeks to achieve high current tax-free income for California residents. The California Insured Intermediate Fund seeks as high a level of income exempt from regular federal and California personal income taxes as is consistent with prudent investment management and safety of capital. The Fund invests primarily in municipal securities that are covered by insurance guaranteeing the timely payment of principal and interest. The Manager invests in municipal bonds issued by the State of California and various municipalities located within California. Generally, these bonds are ratedin one of the fourhighest ratings (investmentgrade)by an independent rating organizationcurrently Standard & Poor’s, Moody’s, Fitch and are insured by an independent insurance company. Some securities are not rated by independent agencies but are consideredinvestment gradebecause of the insurance on the bond. The insurance guarantees the timely principal and interest payments of the bond, but does not insure the Fund. The interest on the municipal bonds is generally not subject to federal and California personal income taxes. Under normal market conditions, it is the Fund’s fundamental policy to invest at least 80% of its total assets from within the state of California, but as a general rule the percentage is much higher. The Fund’s duration ranges from two to seven years. Although the Fund is not prevented from doing so, the Manager seeks to invest primarily in non-AMT bonds. The Manager attempts to select securities that it believes will provide the best balance between risk and return within the Fund’s range of allowable investments. The Fund is actively managed for total return. In managing the Fund, a number of factors are considered, including general market and economic conditions and their likely effects on the level and term-structure of interest rates, yield spreads among securities, and the underlying credit type and quality of the issuer. Tax-free income to shareholders is achieved through purchase of municipal bonds that are not subject to federal and California personal income taxes. While income generally represents the greatest portion of return over time, the total return from a municipal security includes both income and price losses and gains. The Fund’s manager generally will consider sellingfixed incomesecurities from the Fund’s portfolio when the manager believes that such securities are no longer consistent with the Fund ’s investment objectives, other securities appear to offer more compelling opportunities, to meet redemption requests and in other circumstances that the manager deems appropriate consistent with the Fund’s investment objectives. Therefore, a change in the rating of a security will not necessary result in the sale of that security. The Fund is subject to several risks, any of which could cause the Fund to lose money. The Fund is considered non-diversified which means it may invest a large percentage of its assets in the securities of a particular issuer as compared with other types of mutual funds. Accordingly, a chance exists that the Fund’s performance may be hurt disproportionately by poor performance of a relatively few number of securities or by factors that impact a relatively small number of issuers. The principal risks include: Interest Rate Risk, which is the risk an increase in interest rates will cause debt securities held by a Fund to decline in value, and thereby lower a Fund’s value and the overall return on your investment. The magnitude of this decrease is often greater for longer-term fixed income securities than shorter-term securities. 25 Income Risk, which is the income you earn from a Fund may decline due to declining interest rates. This is because, in a falling interest rate environment, a Fund generally will have to invest the proceeds from sales of Fund shares, as well as the proceeds from maturing portfolio securities (or portfolio securities that have been called, see “Call Risk” below), in lower-yielding securities. Call risk, which is the chance that during declining interest rates, the bond issuer will call or prepay a high-yielding bond before the bond’s maturity date. This would force the Fund to purchase lower yielding bonds which would reduce the income generated from the portfolio and could potentially result in capital gains paid out by the Fund. Management Risk, the risk a Fund’s performance will reflect in part the Adviser’s ability to implement its investment strategy and make investment decisions which are suited to achieving a Fund’s investment objective. A strategy used by the investment management team may fail to produce the intended results. A Fund could underperform its benchmark or other mutual funds with similar investment objectives. Credit Risk, which is the risk the issuer of a debt security or a guarantor of a security held by a Fund or counterparty to a transaction may default on its payment obligations or experience a decline in credit quality. Generally, the lower the credit rating of a security, issuer, guarantor or counterparty, the higher the degree of risk as to the payment of interest and return of principal. Also, a downgrade in the credit quality of a security or its issuer or guarantor may cause the security to decline in value and could affect the bond’s liquidity and make it more difficult for a Fund to sell. When a Fund purchases unrated securities, it will depend on the Adviser’s analysis of credit risk without the assessment of an independent rating organization, such as Moody’s or Standard & Poor’s. There is always the risk that the Adviser’s analysis of creditworthiness is incorrect or may change due to market conditions. State-Specific risk. Since the Fund only invests in issuers in the state of California, it is exposed to economic and political developments in California that negatively impact the issuers and lacks the geographic diversification of multi-state funds that will tend to mitigate the impact of regional economic downturns. Bankruptcy risk is the risk that an issuer seeks protection under bankruptcy laws. In such a circumstance, the principal value of the bond would be expected to decline. California Tax-Free Money Market Fund – The California Tax-Free Money Market Fund seeks to achieve high current tax-free income for California residents while maintaining a stable net asset value of $1.00 per share. The California Tax-Free Money Market Fund has the objectives of capital preservation, liquidity, and the highest achievable current income exempt from regular federal and California personal income taxes consistent with safety. The Manager invests in high-quality, short-term municipal securities whose interest is not subject to federal and California personal income taxes. The Fund invests at least 80% of its total assets in a variety of high-quality, short-term municipal securities from within the state of California. The Fund seeks to provide a stable net asset value of $1.00 per share by investing in securities with an effective maturity of 397 days or less, and by maintaining an average weighted maturity of 60 days or less. To be considered high-quality, a security must generally be rated in one of the two highest credit quality categories for short-term securities byone of minimum of fournationally recognized statistical ratings organizations such as Standard & Poor’s, Moody’s or Fitch (or by one, if only one credit rating service has rated the security). If unrated, the security must be determined by the Manager to be of an equivalent quality to those in the two highest credit-quality ratings. The Fund is subject to several risks, any of which could cause the Fund to lose money. The Fund is considered non-diversified which means it may invest a large percentage of its assets in the securities of particular issuers as compared with other mutual funds. Accordingly, a chance exists that the Fund’s performance may be hurt disproportionately by poor performance of a relatively small number of securities or by factors that impact a relatively small number of issuers. The principal risks include: Interest Rate Risk, which is the risk an increase in interest rates will cause debt securities held by a Fund to decline in value, and thereby lower a Fund’s value and the overall return on your investment. The magnitude of this decrease is often greater for longer-term fixed income securities than shorter-term securities. Income Risk, which is the income you earn from a Fund may decline due to declining interest rates. This is because, in a falling interest rate environment, a Fund generally will have to invest the proceeds from sales of Fund shares, as well as the proceeds from maturing portfolio securities, in lower-yielding securities. Management Risk, the risk a Fund’s performance will reflect in part the Adviser’s ability to implement its investment strategy and make investment decisions which are suited to achieving a Fund’s investment objective. A strategy used by the investment management team may fail to produce the intended results. A Fund could underperform its benchmark or other mutual funds with similar investment objectives. Credit Risk, which is the risk that the issuer of a debt security or a guarantor of a security held by a Fund or counterparty to a transaction may default on its payment obligations or experience a decline in credit quality. Generally, the lower the credit rating of a security, issuer, guarantor or counterparty, the higher the degree of risk as to the payment of interest and return of principal. Also, a downgrade in the credit quality of a security or its issuer or guarantor may cause the security to decline in value and could affect the bond’s liquidity and make it more difficult for a Fund to sell. When a Fund purchases unrated securities, it will depend on the Adviser’s analysis of credit risk without the assessment of an independent rating organization, such as Moody’s or Standard & Poor’s. There is always the risk that the Adviser’s analysis of creditworthiness is incorrect or may change due to market conditions. State-Specific risk. Since the Fund only invests in issuers in the state of California, it is exposed to economic and political developments in California that negatively impact the issuers and lacks the geographic diversification of multi-state funds that will tend to mitigate the impact of regional economic downturns. Bankruptcy risk is the risk that an issuer seeks protection under bankruptcy laws. In such a circumstance, the principal value of the bond would be expected to decline. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to maintain a net asset value of $1.00 per share, it is possible for you to lose money by investing in the Fund. S&P 500 Index Fund – The S&P 500 Index Fund seeks to replicate the total return of the U.S. stock market as measured by the S&P 500 Composite Stock Price Index. The S&P 500 Index Fund is a diversified mutual fund that seeks to provide investment results that correspond to the total return of common stocks publicly traded in the United States, as represented by the Standard & Poor’s 500 Composite Stock Price Index. The S&P 500 Index includes the common stocks of 500 leading U.S. companies from a broad range of industries. Standard & Poor’s, the company that maintains the index, makes all determinations regarding the inclusion of stocks in the index. Each stock is weighted in proportion to its total market value. The Fund is passively managed. It invests primarily in the stocks that make up the index so that the weighting of each stock in the portfolio approximates the index. The Manager’s goal is to maintain a return correlation of at least .95 to the S&P 500 Index (a return correlation of 1.0 is perfect). Under normal market conditions, it is the Fund’s policy to invest at least 80% of its total assets in the underlying stocks of the index. The S&P 500 is a well-known stock market index that includes common stocks of companies representing approximately 88.6% of the total US equity marketas measured by the S&P 1500 Index. As of November 30, 2010, companies included in the Index range from $1,205 million to $350.8 billion in market capitalization. The Manager believes that the performance of the S&P 500 is representative of the performance of publicly traded common stocks in general. The median market capitalization of the stocks in the S&P 500 Index is approximately $10.5 billion. The Fund may invest in futures contracts in an attemptto minimize the performance variation between the Fund and the index. This performance gap occurs because, unlike the index, the Fund must pay operating expenses and contend with the flow of cash in and out of the portfolio. Whilethe Managerexpects the Fund’s performance to closely represent the index, the Fund will generally underperform the index. The stock market goes up and down every day. As with any investment whose performance is linked to these markets, the value of an investment in the Fund will change. During a declining stock market, an investment in this Fund would lose money. The Fund is primarily invested in the U.S. stock market and is designed to passively track the performance of the large cap sector. In an attempt to accurately track the performance of the S&P 500 Index, the Fund does not intend to take steps to reduce its market exposure in any market. Many factors will affect the performance of the stock market. Two major factors are economic and political events. The impact of positive or negative events could be short-term (by causing a change in the market that is corrected in a year or less) or long-term (by causing a change in the market that may last for many years). Events may affect one sector of the economy or a single stock, but may not have a significant impact on the overall market. The Fund invests in large companies from many sectors. In doing so, the Fund is not as sensitive to the movements of a single company’s stock or a single economic sector. However, during periods where investment alternatives such as mid cap stocks, small cap stocks, bonds and money market instruments outperform large cap stocks, we expect the performance of the Fund to underperform other mutual funds that invest in these alternatives. The S&P 500 Index is a capitalization weighted index, meaning companies are weighted based on their size. Thus, poor performance of the largest companies could result in negative performance of the index and the Fund. 26 Although the Fund’s primary risks are associated with changes in the stock market, there are other risks associated with the Fund. These risks generally apply to how well the Fund tracks the index. For example, the Fund invests in futures contracts to the extent that it holds cash in the portfolio. If these futures contracts do not track the index, the Fund’s performance relative to the index will change. S&P MidCap Index Fund – The S&P MidCap Index Fund seeks to replicate the performance of medium-sized U.S. companies as measured by the S&P MidCap 400 Index. The S&P MidCap Index Fund is a diversified mutual fund that seeks to provide investment results that correspond to the total return of publicly traded common stocks of medium-size domestic companies, as represented by the S&P MidCap 400 Index. The S&P MidCap Index includes the common stocks of 400 medium-sized U.S. companies from a broad range of industries. Standard & Poor’s, the company that maintains the index, makes all determinations regarding the inclusion of stocks in the index. Each stock is weighted in proportion to its total market value. The Fund is passively managed. It invests primarily in the stocks that make up the S&P MidCap Index so that the weighting of each stock in the portfolio approximates the index. The Manager’s goal is to maintain a return correlation of at least .95 to the S&P MidCap Index (a return correlation of 1.0 is perfect). Under normal market conditions, it is the Fund’s policy to invest at least 80% of its total assets in the underlying stocks of the index. The MidCap Index is a well-known stock market index that includes common stocks of companies representing approximately 7.9% of the total US equity market as measured by the S&P 1500 Index. As of November 30, 2010, companies included in the MidCap Index range from $312 million to $10.8 billion in market capitalization. The median market capitalization of the stocks in the MidCap Index is approximately $2.5 billion.The Fund may invest in futures contracts in an attempt to minimize the performance variation between the Fund and the index. This performance gap occurs because, unlike the index, the Fund must pay operating expenses and contend with the flow of cash in and out of the portfolio. Whilethe Managerexpects the Fund’s performance to closely represent the index, the Fund will generally underperform the index. The stock market goes up and down every day. As with any investment whose performance is linked to these markets, the value of an investment in the Fund will change. During a declining stock market, an investment in this Fund would lose money. The Fund is primarily invested in the U.S. stock market and is designed to passively track the performance of the mid cap sector. In an attempt to accurately track the performance of the S&P MidCap 400 Index, the Fund does not intend to take steps to reduce its market exposure in any market. Many factors will affect the performance of the stock market. Two major factors are economic and political events. The impact of positive or negative events could be short-term (by causing a change in the market that is corrected in a year or less) or long-term (by causing a change in the market that may last for many years). Events may affect one sector of the economy or a single stock, but may not have a significant impact on the overall market. The Fund invests in medium-sized companies from many sectors. In doing so, the Fund is not as sensitive to the movements of a single company’s stock or a single economic sector. However, during periods where investment alternatives such as large cap stocks, small cap stocks, bonds and money market instruments out-perform midcap stocks, we expect the performance of the Fund to underperform other mutual funds that invest in these alternatives. The S&P MidCap Index is a capitalization weighted index, meaning companies are weighted based on their size. Thus, poor performance of the largest of these medium sized companies could result in negative performance of the index and the Fund. Although the Fund’s primary risks are associated with changes in the stock market, there are other risks associated with the Fund. These risks generally apply to how well the Fund tracks the index. For example, the Fund invests in futures contracts to the extent that it holds cash in the portfolio. If these futures contracts do not track the index, the Fund’s performance relative to the index will change. S&P SmallCap Index Fund – The S&P SmallCap Index Fund seeks to replicate the performance of small-sized U.S. companies as measured by the S&P SmallCap 600 Stock Index. The S&P SmallCap Index Fund is a diversified mutual fund that seeks to provide investment results that correspond to the total return of publicly traded common stocks of small-sized companies, as represented by the S&P SmallCap 600 Index. The S&P SmallCap 600 Index includes common stocks of 600 small U.S. companies from a broad range of industries. Standard & Poor’s, the company that maintains the index, makes all determinations regarding the inclusion of stocks in the index. Each stock is weighted in proportion to its total market value. The Fund is passively managed. It invests primarily in the stocks that make up the S&P SmallCap 600 Index so that the weighting of each stock in the portfolio approximates the index. The Manager’s goal is to maintain a return correlation of at least .95 to the S&P SmallCap 600 Index (a return correlation of 1.0 is perfect). Under normal market conditions, it is the Fund’s policy to invest at least 80% of its total assets in the underlying stocks. The SmallCap Index is a well-known stock market index that includes common stocks of companies representing approximately 3.5% of the total US equity market as measured by the S&P 1500 Index. As of November 30, 2010, companies included in the SmallCap Index range from $64 million to $3.1 billion in market capitalization. The median market capitalization of the stocks in the SmallCap Index is approximately $692 million.The Fund may invest in futures contracts in an attempt to minimize the performance variation between the Fund and the index. This performance gap occurs because, unlike the index, the Fund must pay operating expenses and contend with the flow of cash in and out of the portfolio. WhiletheManagerexpects the Fund’s performance to closely represent the index, the Fund will generally underperform the index. The stock market goes up and down every day. As with any investment whose performance is linked to these markets, the value of an investment in the Fund will change. During a declining stock market, an investment in this Fund would lose money. The Fund is primarily invested in the U.S. stock market and is designed to passively track the performance of the small cap sector. In an attempt to accurately track the performance of the S&P SmallCap 600 Index, the Fund does not intend to take steps to reduce its market exposure in any market. Many factors will affect the performance of the stock market. Two major factors are economic and political events. The impact of positive or negative events could be short-term (by causing a change in the market that is corrected in a year or less) or long-term (by causing a change in the market that lasts for many years). Events may affect one sector of the economy or a single stock, but may not have a significant impact on the overall market. The Fund invests in small-sized companies from many sectors. In doing so, the Fund is not as sensitive to the movements of a single company’s stock or a single economic sector. However, during periods where investment alternatives such as large cap stocks, mid cap stocks, bonds and money market instruments outperform small cap stocks, we expect the performance of the Fund to underperform other mutual funds that invest in these alternatives. The S&P SmallCap 600 Index is a capitalization weighted index, meaning companies are weighted based on their size. Thus, poor performance of the largest of these small sized companies could result in negative performance of the index and the Fund. Although the Fund’s primary risks are associated with changes in the stock market, there are other 27 risks associated with the Fund. These risks generally apply to how well the Fund tracks the index. For example, the Fund invests in futures contracts to the extent that it holds cash in the portfolio. If these futures contracts do not track the index, the Fund’s performance relative to the index will change. Equity Income Fund – The Equity Income Fund seeks to achieve a high level of income and capital appreciation (when consistent with high income) by investing primarily in income-producing U.S. equity securities. The Equity Income Fund is a diversified mutual fund that seeks a high level of current income by investing primarily in income producing equity securities. As a secondary objective, the Fund will also consider the potential for price appreciation when consistent with seeking current income. In order to meet its investment objectives, the Fund invests primarily in U.S. equity securities which generate a relatively high level of dividend income (relative to other equities in the same industry) and have potential for capital appreciation. These securities will generally be stocks of medium and large U.S. corporations. It is the Fund’s policy that under normal market conditions it will invest at least 80% of its total assets in common stocks. The Fund’s manager seeks to purchase equity securities for the Fund’s portfolio consistent with the Fund’s investment objectives, such as when the manager believes such securities have income producing potential, a potential for capital appreciation or value potential. The Fund’s manager generally will consider selling equity securities from the Fund’s portfolio when the manager believes that such securities are no longer consistent with the Fund’s investment objectives, other securities appear to offer more compelling opportunities, or to meet redemption requests and in other circumstances that the manager deems appropriate consistent with the Fund’s investment objectives. Although the Fund will attempt to invest as much of its assets as is practical in income-producing stocks, the Fund may maintain a reasonable (up to 20%) position in US Treasury bills and money market instruments to meet redemption requests and other liquidity needs. The Fund may invest in stock futures contracts when the Manager wants to keep the net assets of the fund fully invested in the equity markets but is holding some treasury bills or money market instruments in the portfolio. Utilizing futures allows the Manager to maintain a high percentage of the portfolio in the market while maintaining cash for liquidity needs. The Fund is subject to several risks, any of which could cause the Fund to lose money. The principal risks include: Stock Market Risks: The stock market goes up and down every day. As with any investment whose performance is linked to these markets, the value of an investment in the Fund will change. During a declining stock market, an investment in this Fund would lose money. Economic and Political Events Risks: Many factors will affect the performance of the stock market. Two major factors are economic and political events. The impact of positive or negative events could be short-term (by causing a change in the market that is corrected in a year or less) or long-term (by causing a change in the market that may last for many years). Events may affect one sector of the economy or a single stock, but may not have a significant impact on the overall market. Sector Risks: The Fund is primarily invested in U.S. value stocks and is designed to provide a dividend yield as well as potential for capital appreciation. At times the Fund may hold a concentrated position in the banking and financial sector, therefore the Funds’ performance may be significantly impacted by the performance of this sector. Large and Medium-Sized Company Risks and Value Investing Risks: The Fund invests in large and medium-sized companies from many sectors. In doing so, the Fund is not as sensitive to the movements of a single company’s stock or a single economic sector. However, during periods where alternative investments such as growth stocks, small cap stocks, bonds and money market instruments outperform value stocks, we expect the performance of the Fund to underperform other mutual funds that invest in these alternative categories. Stock Futures Risk: The Fund’s primary risks are associated with changes in the stock market, however, there are other risks associated with the Fund. For example, the Fund may invest in futures contracts to the extent that it holds cash in the portfolio. If these futures contracts owned by the Fund do not perform well, the Fund’s performance will be impacted. Under normal circumstances the Fund may follow a number of investment policies to achieve its objective. The Fund may invest in stock futures. Losses involving futures can sometimes be substantial in part because a relatively small price movement in a futures contract may result in an immediate and substantial loss for the Fund. In an effort to minimize this risk, the Fund will not use futures for speculative purposes or as leverage. It is the Fund’s policy to hold cash deposits equal or greater than the total market value of any futures position. The value of all futures and options contracts in which the Fund acquires an interest will not exceed 20% of current total assets. All mutual funds take investment risk. Therefore, it is possible to lose money by investing in the Fund. Nasdaq-100 Index Fund – The Nasdaq-100 Index Fund seeks to replicate the performance of the largest non-financial companies as measured by the Nasdaq-100 Index®. The Fund is managed passively in that the Manager is seeking to replicate the performance of the Nasdaq-100 Index®. To do this, the Fund invests primarily in the stocks comprising this index. The Fund will attempt to buy stocks so that the holdings in the portfolio approximate those of the Nasdaq-100 Index®. The Manager’s goal is to maintain a return correlation of at least 0.95 to the Nasdaq-100 Index® (a return correlation of 1.0 is perfect). Under normal market conditions, it is the Fund’s policy to invest at least 80% of its total assets in the stocks comprising the index. The Fund may invest in securities issued by other investment companies if those companies invest in securities consistent with the Fund’s investment objective and policies. Companies included in The Nasdaq-100 Stock Index range from $3.5 billion to $285.4 billion in market capitalization as of November 30, 2010. The majority of portfolio transactions in the Fund (other than those made in response to shareholder activity) will be made to adjust the Fund's portfolio to track the Index or to reflect occasional changes in the Index's composition. The Fund may invest in futures contracts. The Fund generally maintains some short-term securities and cash equivalents in the portfolio to meet redemptions and needs for liquidity. The Manager will typically buy futures contracts so that the market value of the futures contracts is as close to the cash balance as possible. This helps minimize the tracking error of the Fund. The stock markets go up and down every day. As with any investment whose performance is linked to these markets, the value of your investment in the Fund will fluctuate. If the Fund’s value drops during the period in which you hold the Fund, you could lose money. The Fund primarily invests in U.S. stocks and 28 is designed to track the overall performance of the Nasdaq-100 Index®. In an attempt to accurately represent the Index, the Fund will typically not take steps to reduce its market exposure so that in a declining market, the Manager will not take steps to minimize the exposure of the Fund. Many factors will affect the performance of the stock markets. Two major factors that may have both a positive and negative effect on the stock markets are economic and political events. These effects may be short-term by causing a change in the market that is corrected in a year or less; or they may have long-term impacts which may cause changes in the market that may last for many years. Some factors may affect changes in one sector of the economy or one stock, but don’t have an impact on the overall market. The particular sector of the economy or the individual stock may be affected for a short or long-term. The Fund invests in the largest, non-financial companies that are traded on the Nasdaq Stock Market. They may comprise various sectors of the economy, but are currently concentrated in the technology sector. During periods in which the Nasdaq-100 Index underperform alternative investments such as bond, money market and alternative stock sectors, the Manager expects the Fund to underperform other mutual funds that invest in these alternative categories. The Nasdaq-100 Index is subject to concentration risk. First, it is a modified-capitalization weighted index, meaning that except for some modifications, companies are weighted based on their size. Thus, poor performance of the largest companies within the index could result in negative performance of the index and the Fund. Additionally, the significant concentration of technology stocks makes the Fund’s performance particularly sensitive to this specific sector. Negative performance in the technology sector will result in negative fund performance. To the extent the Fund invests in securities issued by other investment companies, the Fund, as a shareholder in another investment company, bears its ratable share of that investment company’s expenses, including advisory and administration fees, resulting in an additional layer of management fees and expenses for Fund shareholders. The Fund’s primary risks are associated with changes in the stock market, however, there are other risks associated with the Fund. These risks generally apply to how well the Fund tracks the index. For example, the Fund invests in futures contracts to the extent that it holds cash in the portfolio. If the futures contracts owned by the Fund do not track the index, the Fund’s performance relative to the index will change. Some mutual funds are able to lend portfolio securities in order to offset expenses. The Fund does not expect to engage in this strategy; however, in the event that it did, there is a slight risk that this practice could negatively impact the net assets value of the Fund. European Growth & Income Fund – The European Growth & Income Fund seeks to provide long-term capital appreciation and income by investing in large-sized European companies. The Fund seeks to invest primarily in the sponsored and non-sponsored ADRsstocks of large-sized companies located in Europe. In selecting securities, the Fund attempts to use the Dow Jones European STOXX 50 Index as a target portfolio and a basis for selecting investments. Most companies considered for the Fund will have market capitalizations of at least $10 billion (U.S. dollars). The Fund invests principally using sponsored andnon-sponsoredAmerican Depository Receipts, commonly referred to as ADRs. ADRs are traded on U.S. stock exchanges and are available for some, but not all, securities that make up the target portfolio. If a company that is in the target portfolio does not have an ADR available on a U.S. exchange or if, in the Manager’s opinion, the Fund is better served, the Manager will invest in ADRs of other companies that the Manager believes best serve the Fund and its investors. The Fund is not considered an index fund because it will not invest in securities that make up the Dow Jones European STOXX 50 Index. However, similar to index funds, the Fund will generally remain fully invested and its performance will track the Dow Jones European STOXX 50 Index to the extent that the Fund is successful in investing in the companies that make up the index. Additionally, the Manager will attempt to minimize portfolio turnover. Under normal market conditions, it is the Fund’s policy to invest 80% of its total assets in ADRs of companies located in Europe. The Manager may elect to purchase futures contracts to attempt to remain fully invested in the markets. This percentage of futures held in the portfolio will typically not exceed the cash (or cash equivalents) balance of the Fund. The stock markets go up and down every day. As with any investment whose performance is linked to these markets, the value of your investment in the Fund will fluctuate. If the Fund’s value drops during the period in which you hold the Fund, you could lose money. Although the Fund principally invests in ADRs which are traded in U.S. denominations on U.S. stock markets, there is still some underlying foreign investment risk. For example, because foreign companies operate differently than U.S. companies, the Fund may encounter risks not typically associated with those of U.S. companies. For instance, foreign companies are not subject to the same accounting, auditing, and financial reporting standards and procedures as required of U.S. companies, and their stocks may not be as liquid as the stocks of similar U.S. companies. In addition, foreign stock exchanges, brokers, and companies generally have less government supervision and regulation than their counterparts in the United States. These factors, among others, could negatively impact the return of the Fund. When investing in an international fund such as this Fund, there is always country risk, which is the chance that a country’s economy will be hurt by political troubles, financial problems, or natural disasters. There is also currency risk which is the chance that returns will be hurt by a rise in the value of one currency against the value of another. There is also liquidity risk with ADRs, some of which may have a low daily trading volume. In the event the Fund is forced to liquidate its holdings of an ADR with limited trading volume, it is likely that the Fund would be forced to sell the ADR at a price lower than what it might otherwise receive. There is a risk that the dividend policies of the companies that comprise the Dow Jones European STOXX 50 may change and the Fund’s ability to produce income may be negatively impacted. Under normal circumstances the Fund may follow a number of investment policies to achieve its objective. The Fund may invest in futures contracts and options. Losses involving futures and options can sometimes be substantial, in part because a relatively small price movement in a futures contract or an option may result in an immediate and substantial loss for the Fund. In an effort to minimize this risk, the Fund will not use futures or options for speculative purposes or as leverage. It is the Fund’s policy to hold cash deposits equal to or greater than the total market value of any futures and/or options position. The value of all futures contracts and/or options in which the Fund acquires an interest will not exceed 20% of current total assets. U.S. Government Securities Fund – The U.S. Government Securities Fund seeks liquidity, safety from credit risk and as high a level of income as is consistent with these objectives by investing in full faith and credit obligations of the U.S. government and its agencies or instrumentalities, primarily in U.S. Treasury securities and Government National Mortgage Association Certificates (“GNMA”). In order to meet its investment objective, the Fund invests primarily in high-quality bonds whose interest is guaranteed by the full faith and credit of the United States government and its agencies or 29 instrumentalities. The Fund invests in intermediate and long-term fixed income securities. While the Fund is not limited to any duration, the Fund’s manager generally seeks to target the Fund’s dollar weighted average portfolio duration in a range between three to twelve years. During periods where alternative investments such as stocks and money market instruments out perform bonds, the Fund’s manager expects the performance of the Fund to underperform other mutual funds that invest in these alternative strategies. The Fund’s manager seeks to purchase securities for the Fund’s portfolio consistent with the Fund’s investment objectives, such as when the manager believes such securities will provide the best balance between risk and return within the Fund’s range of allowable investments. Generally, the manager selects a balance between U.S. Treasury bonds and GNMA pass-through securities in an attempt to maximize the overall performance of the Fund. The Fund’s manager generally will consider selling such securities from the Fund’s portfolio when the manager believes that such securities are no longer consistent with the Fund’s investment objective, to meet redemption requests and in other circumstances that the manager deems appropriate consistent with the Fund’s investment objective. In managing the portfolio, a number of factors are considered including general market and economic conditions and their likely effects on the level and term-structure of interest rates, yield spreads, and mortgage prepayment rates on GNMA pass-through securities. While income is the most important part of return over time, the total return for a bond fund includes both income and price losses and gains. Under normal market conditions, it is the Fund’s policy to invest at least 80% of its total assets in securities issued by the U.S. government and its agencies or instrumentalities, but as a general rule the percentage will be much higher. The Fund is subject to several risks, any of which could cause the Fund to lose money. The principal risks include: Interest Rate Risk, which is the risk an increase in interest rates will cause debt securities held by a Fund to decline in value, and thereby lower a Fund’s value and the overall return on your investment. The magnitude of this decrease is often greater for longer-term fixed income securities than shorter-term securities. Income Risk, which is the income you earn from a Fund may decline due to declining interest rates. This is because, in a falling interest rate environment, a Fund generally will have to invest the proceeds from sales of Fund shares, as well as the proceeds from maturing portfolio securities (or portfolio securities that have been called, see “Call Risk” below), in lower-yielding securities. Call risk, which is the chance that during declining interest rates, the bond issuer will call or prepay a high-yielding bond before the bond’s maturity date. This would force the Fund to purchase lower yielding bonds which would reduce the income generated from the portfolio and could potentially result in capital gains paid out by the Fund. Prepayment and Extension Risk, the risk declining interest rates may compel borrowers to prepay mortgages and debt obligations underlying the securities owned by a Fund. The proceeds received by a Fund from prepayments will likely be reinvested at interest rates lower than the original investment, thus resulting in a reduction of income to a Fund. Likewise, rising interest rates could reduce prepayments and extend the life of securities with lower interest rates, which may increase the sensitivity of a Fund’s value to rising interest rates. Management Risk, the risk a Fund’s performance will reflect in part the Adviser’s ability to implement its investment strategy and make investment decisions which are suited to achieving a Fund’s investment objective. A strategy used by the investment management team may fail to produce the intended results. A Fund could underperform its benchmark or other mutual funds with similar investment objectives. U.S. Government Securities Risk, the U.S. Government agency securities in which the Fund usually invests include securities issued by the Government National Mortgage Association (“Ginnie Mae”).Securities issued by Ginnie Mae are backed by the full faith and credit of the U.S. Government. Other U.S. Government securities are supported only by the credit of the issuer or instrumentality. There is a risk that the U.S. government will not provide financial support to U.S. government agencies or instrumentalities if it is not obligated to do so by law. All mutual funds take investment risk. Therefore, it is possible to lose money by investing in the Fund. Short-Term U.S. Government Bond Fund – The Short-Term U.S. Government Bond Fund seeks liquidity, safety from credit risk, preservation of investors principal and as high a level of income as is consistent with these objectives by investing in mainly U.S. government securities. The Fund typically invests in short and intermediate-term fixed income securities whose principal and interest are backed by the full faith and credit of the U.S. Federal Government and its agencies or instrumentalities. The Manager will invest at least 80% of the Fund’s assets in securities issued by the U.S. government and its agencies or instrumentalities. In addition, the Manager may invest in higher yielding securities which are not backed by the full faith and credit of the U.S. Federal Government. The Fund intends to maintain an average duration between 0 and 3 years in an effort to reduce share price volatility. The Manager selects securities that it believes will provide the best balance between risk and return within the Fund’s range of allowable investments. The Manager’s investments will typically consist of full faith and credit obligations of the U.S. Federal Government and its agencies or instrumentalities, as well as other securities which the Manager believes will enhance the Fund’s total return. The Manager considers a number of factors, including general market and economic conditions, to balance the portfolio. While income is the most important part of return over time, the total return from a bond or note includes both income and price gains or losses. The Fund’s focus on income does not mean it invests only in the highest-yielding securities available, or that it can avoid losses of principal. The Fund’s manager generally will consider selling fixed income securities from the Fund’s portfolio when the manager believes that such securities are no longer consistent with the Fund’s investment objectives, other securities appear to offer more compelling opportunities, to meet redemption requests and in other circumstances that the manager deems appropriate consistent with the Fund’s investment objectives.This Fund tends to be conservative in nature. However, it is subject to several risks, any of which could cause the Fund to lose money. The principal risks include: Interest Rate Risk, which is the risk an increase in interest rates will cause debt securities held by a Fund to decline in value, and thereby lower a Fund’s value and the overall return on your investment. The magnitude of this decrease is often greater for longer-term fixed income securities than shorter-term securities. Income Risk, which is the income you earn from a Fund may decline due to declining interest rates. This is because, in a falling interest rate environment, a Fund generally will have to invest the proceeds from sales of Fund shares, as well as the proceeds from maturing portfolio securities (or portfolio securities that have been called, see “Call Risk” below), in lower-yielding securities. Call risk, which is the chance that during declining interest rates, the bond issuer will call or prepay a high-yielding bond before the bond’s maturity date. This would force the Fund to purchase lower yielding bonds which would reduce the income generated from the portfolio and could potentially result in capital gains paid out by the Fund. Prepayment and Extension Risk, the risk declining interest rates may compel borrowers to prepay mortgages and debt obligations underlying the securities owned by a Fund. The proceeds received by a Fund from prepayments will likely be reinvested at interest rates lower than the original investment, thus resulting in a reduction of income to a Fund. Likewise, rising interest rates could reduce prepayments and extend the life of securities with lower interest rates, which may increase the sensitivity of a Fund’s value to rising interest rates. Management Risk, the risk a Fund’s performance will reflect in part the Adviser’s ability to implement its investment strategy and make investment decisions which are suited to achieving a Fund’s investment objective. A strategy used by the investment management team may fail to produce the intended results. A Fund could underperform its benchmark or other mutual funds with similar investment objectives. U.S. Government Securities Risk, the U.S. Government agency securities in which the Fund usually invests include securities issued by the Government National Mortgage Association (“Ginnie Mae”).Securities issued by Ginnie Mae are backed by the full faith and credit of the U.S. Government. Other U.S. Government securities are supported only by the credit of the issuer or instrumentality. There is a risk that the U.S. government will not provide financial support to U.S. government agencies or instrumentalities if it is not obligated to do so by law. The United States Treasury Trust – The United States Treasury Trust seeks capital preservation, safety, liquidity, and, consistent with these objectives, the highest attainable current income exempt from state income taxes. The Fund will invest its assets only in short-term U.S. Treasury securities and its income will be exempt from California (and most other states) personal income taxes. The Fund primarily invests its assets in high-quality, short-term Treasury bills whose interest is guaranteed by the full faith and credit of the United States government. The Fund generally buys only securities that have a maturity of less than 397 days, such that the fund's weighted average maturity does not exceed the rule 2A-7 requirements, which is currently 60 days. Under normal market conditions, it is the Fund’s policy to invest at least 80% of its total assets in securities issued by the U.S. government, but as a general rule the percentage is much higher. The Manager selects securities that it believes will attain the highest possible yield and maintain the $1.00 per share 30 price. The Manager generally purchases only U.S Treasury bills, notes and bonds, but may invest in other securities from time to time. The Fund is subject to some risks which could cause the Fund to lose money. It is important to remember that this Fund is not a FDIC-insured money market account. The principal risks include: Interest Rate Risk, which is the risk an increase in interest rates will cause debt securities held by a Fund to decline in value, and thereby lower a Fund’s value below the $1.00 NAV and the overall return on your investment. The magnitude of this decrease is often greater for longer-term fixed income securities than shorter-term securities. Income Risk, which is the income you earn from a Fund may decline due to declining interest rates. This is because, in a falling interest rate environment, a Fund generally will have to invest the proceeds from sales of Fund shares, as well as the proceeds from maturing portfolio securities, in lower-yielding securities. Management Risk, the risk a Fund’s performance will reflect in part the Adviser’s ability to implement its investment strategy and make investment decisions which are suited to achieving a Fund’s investment objective. A strategy used by the investment management team may fail to produce the intended results. A Fund could underperform its benchmark or other mutual funds with similar investment objectives. The securities that the Fund holds are backed by the full faith and credit of the United States federal government and are those that the Manager believes do not represent credit risk to the Fund. It is important to note that the U.S. government backs the securities held by the Fund, but not the Fund itself. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Although the Fund seeks to preserve the $1.00 per share price, it is possible to lose money by investing in the Fund. Management and Organization Fund Management The investment adviser for the Funds is CCM Partners, A California Limited Partnership, 44 Montgomery Street, Suite 2100, San Francisco, CA 94104. CCM Partners manages $685 million in mutual fund assets as of August 31, 2010 and has been managing mutual funds since 1985. CCM Partners is responsible for managing the portfolios and handling the administrative requirements of the Funds. As compensation for managing the portfolios, CCM Partners receives a management fee from each Fund. For the fiscal year ended 8/31/10, the fees, net of reimbursements, were 0.50% for the California Tax-Free Income Fund; 0.27% for the California Insured Intermediate Fund; 0.05% for the California Tax-Free Money Market Fund; 0.05% for the S&P 500 Index Fund; 0.32% for the S&P MidCap Index Fund; 0.29% for the S&P SmallCap Index Fund; 0.50% for the Equity Income Fund; 0.30% for the U.S. Government Securities Fund; 0.00% for The United States Treasury Trust; 0.03% for the Nasdaq-100 Index Fund; 0.20% for the Short-Term U.S. Government Bond Fund; and 0.47% for the European Growth & Income Fund. A discussion regarding the basis for the Board’s approval of the investment advisory agreements for each Fund is available in the Fund’s annual report for the fiscal year ended August 31, 2010. Stephen C. Rogers has been the portfolio manager for the S&P 500 Index Fund, S&P MidCap Index Fund, S&P SmallCap Index Fund, European Growth & Income Fund, Nasdaq-100 Index Fund and the Equity Income Fund since 2003. Mr. Rogers is a member of the portfolio management team for the Bond Funds and the Money Market Funds. He joined CCM Partners in 1993 and serves as Chief Executive Officer of CCM Partners. Mr. Rogers graduated from the University of Iowa in 1988 and earned his MBA from the University of California at Berkeley in 2000. William Mock is the lead portfolio manager of the management team for the California Tax-Free Income Fund, the California Insured Intermediate Fund, the U.S. Government Securities Fund, the Short-Term U.S. Government Bond Fund, the California Tax-Free Money Market Fund and the United States Treasury Trust since 2010. He served as a portfolio manager for California Investment Trust from 2001 to 2003, managing the California Tax-Free Money Market Fund and the Short-Term U.S. Government Bond Fund. During this period he was also the Co-portfolio manager of the California Tax-Free Income Fund, the California Insured Intermediate Fund, the U.S. Government Securities Fund, and the United States Treasury Trust. He left the firm in 2003 to work for TKI Capital Management, a convertible arbitrage hedge fund, where he served as head Trader until 2006. In 2007, Mr. Mock rejoined an affiliate of California Investment Trust, ETSpreads in his current position. Prior to 2001, Mr. Mock gained investment and trading experience at Société Générale and Citibank, N.A. Mr. Mock earned a BS in engineering from Kansas State University and is an honors graduate of the University of Chicago Graduate School of Business MBA Program, with an emphasis in finance. The statement of additional information (“SAI”) provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities of the Funds. When referring to Bond Funds, we are discussing the California Tax-Free Income Fund, California Insured Intermediate Fund, U.S. Government Securities Fund and the Short-Term U.S. Government Bond Fund. The Money Market Funds include our California Tax-Free Money Market Fund and The United States Treasury Trust. Our Stock Funds include the S&P 500 Index Fund, S&P MidCap Index Fund, S&P SmallCap Index Fund, European Growth & Income Fund, Nasdaq-100 Index Fund and the Equity Income Fund. 31 Additional Non-Principal Investment Related Risks Portfolio Turnover The Funds generally intend to purchase securities for long-term investments rather than short-term gains. However, a security may be held for a shorter than expected period of time if, among other things, the Manager needs to raise cash or feels that it is appropriate to do so. Portfolio holdings may also be sold sooner than anticipated due to unexpected changes in the markets. Buying and selling securities may involve incurring some expense to a fund, such as commissions paid to brokers and other transaction costs. By selling a security, a Fund may realize taxable capital gains that it will subsequently distribute to shareholders. Generally speaking, the higher a Fund’s annual portfolio turnover, the greater its brokerage costs and the greater likelihood that it will realize taxable capital gains. Increased brokerage costs may affect a Fund’s performance. Also, unless you are a tax-exempt investor or you purchase shares through a tax-deferred account, the distributions of capital gains may affect your after-tax return. For some Funds, annual portfolio turnover of 100% or more is considered high. Temporary Defensive Positions In drastic market conditions, the Manager may sell all or some of a Fund’s securities and temporarily invest that Fund’s money in U.S. government securities or money market instruments backed by U.S. government securities, if it believes it is in the best interest of shareholders to do so. As of the date of this Prospectus, this has never happened; but if it were to occur, the investment goals of the relevant Funds may not be achieved. Valuation Risk Some or all of the securities held by a Fund may be valued using “fair value” techniques, rather than market quotations, under the circumstances described in this Prospectus under “How Fund Shares Are Priced.” Security values may differ depending on the methodology used to determine their values, and may differ from the last quoted sales or closing prices. No assurance can be given that use of these fair value procedures will always best represent the price at which a Fund could sell the affected portfolio security or result in a more accurate net asset value per share of a Fund. Risks of Frequent Trading in Fund Shares Frequent trading of significant portions of a Fund’s shares may adversely affect Fund performance and therefore, the interests of long-term investors. Volatility in portfolio cash balances resulting from excessive purchases or sales or exchanges of Fund shares, especially involving large dollar amounts, may disrupt efficient portfolio management and make it difficult to implement long-term investment strategies. In particular, frequent trading of Fund shares may: • Cause a Fund to keep more assets in money market instruments or other very liquid holdings than it would otherwise like, causing the Fund to miss out on gains in a rising market, or • Force a Fund to sell some its investments sooner than it would otherwise like in order to honor redemptions, and • Increase brokerage commissions and other portfolio transaction expenses if securities are constantly being bought and sold by the Fund as assets and move in and out. To the extent any fund significantly invests in illiquid or restricted securities, such as high yield bonds or small-cap equity securities, because these securities are often infrequently traded, investors may seek to trade Fund shares in an effort to benefit from their understanding of the value of these securities. Procedures to Limit Short-Term Trading in Fund Shares The Funds have adopted policies and procedures designed to discourage short-term trading. Although market-timing can take place in many forms, the Funds generally define a market-timing account as an account that habitually redeems or exchanges Fund shares in an effort to profit from short-term movements in the price of securities held by the Funds. The Funds and the Distributor do not accommodate such purchases and redemptions of the shares in the Funds by fund shareholders and have taken steps that each deems to be reasonable to discourage such activity. The Funds’ frequent trading policies and procedures seek to discourage frequent trading by monitoring purchase transactions into, and redemption or exchange transactions out of, a Fund, within certain periodic intervals and above certain dollar thresholds, requiring reporting of suspected transactions to the Board of Trustees of the Funds, communication with relevant shareholders or financial intermediaries and, as permitted under applicable law, restrictions on fund share transactions. The Fund reserves the right to reject any purchase order. While the Funds make efforts to identify and restrict frequent trading that could impact the management of a Fund, the Funds receive purchase and sales orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or by the use of combined or omnibus accounts by those intermediaries. If a shareholder, in the opinion of a Fund, continues to attempt to use the Fund for market-timing strategies after being notified by the Fund or its agent, the account(s) of that shareholder will be closed to new purchases or exchanges of Fund shares. Additionally, if any transaction is deemed to have the potential to adversely impact a Fund, the Fund reserves the right to, among other things: • Reject a purchase or exchange • Delay payment of immediate cash redemption proceeds for up to seven calendar days • Revoke a shareholder’s privilege to purchase Fund shares (including exchanges) • Limit the amount of any exchange The restrictions above may not apply to shares held in omnibus accounts for which the Funds do not receive sufficient transactional detail to enforce such restrictions. Disclosure of Portfolio Holdings California Investment Trust (the “Trust”) will make the portfolio holdings of the Funds publicly available within sixty days from the end of each fiscal quarter. Shareholders will receive portfolio holdings information via annual and semi-annual reports, which will be mailed to shareholders and posted on the Funds’ web site. Additionally, a schedule of portfolio holdings will be filed with the Securities and Exchange Commission (the “SEC”), which provides public viewing via EDGAR, in accordance with the then current rules governing Form N-Q filings. 32 Portfolio holdings will be made available by the Trust’s Fund Accountant as of the month end, calendar quarter end, and fiscal quarter end by releasing the information to ratings agencies. Shareholders may contact the Funds at (800) 225-8778 for a copy of this report. The portfolio holdings of eachmoney market Funds are disclosed on the Adviser’s public web site as of the last business day of the previous month, no later than the fifth business day of each month. TheAdviserwill maintain at least six months of historical portfolio data on the web site. A more complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio securities is available in the Funds’ SAI. Opening an Account Shares of the Funds may be purchased through the Funds’ distributor or through third party distributors, brokerage firms and retirement plans. The following information is specific to buying directly from the Funds’ distributor. If you invest through a third party distributor, many of the policies, options and fees charged for the transaction may be different. You should contact them directly for information regarding how to invest or redeem through them. You’ll find all the necessary application materials included in the packet accompanying this Prospectus or you may download an investment kit by accessing our website at www.caltrust.com. Additional paperwork may be required for corporations, associations, and certain other fiduciaries. The minimum initial investments and subsequent investments for each Fund are as follows: Minimum Initial Investment Minimum Subsequent Investment IRA Minimum *IRA Minimum with AIP Bond Funds Money Market Funds Stock Funds The Fund’s distributor may change the minimum investment amounts at any time or waive them at its discretion. To protect against fraud, it is the policy of the Funds not to accept unknown third party checks for the purposes of opening new accounts or purchasing additional shares. If you have any questions concerning the application materials, wire transfers, or our yields and net asset values, please call us, toll-free at (800) 225-8778. If you have any questions about our investment policies and objectives, please call us toll free at (800) 225-8778. * You may open an IRA account with a minimum initial deposit of $500 if you participate in our Automatic Investment Plan (AIP). A minimum monthly contribution of $100 is required through AIP. For additional information on our AIP program, see section titled “Automatic Investment Plan” in this Prospectus. Buying and Selling Shares If you need an account application call us at (800) 225-8778 or download an investment kit from our website at www.caltrust.com. Keep in mind the following important policies: • A Fund may take up to 7 days to pay redemption proceeds. • If your shares were recently purchased by check, the Fund will not release your redemption proceeds until payment of the check can be verified which may take up to 15 days. • Exchange purchases must meet the minimum investment amounts of the Fund you are purchasing. • You must obtain and read the Prospectus for the Fund you are buying prior to making the exchange. • If you have not selected the convenient exchange privileges on your original account application, you must provide a medallion signature guaranteed letter of instruction to the Fund, directing any changes in your account. • The Funds may refuse any purchase or exchange purchase transaction for any reason. How to Buy Shares Initial Purchase Make your check payable to the name of the Fund in which you are investing and mail it with the application to the agent of the Funds, ALPS Fund Services, Inc., at the address indicated below. Please note the minimum initial investments previously listed. California Investment Trust Fund Group C/O Alps Fund Services, Inc. P.O. Box 2482 Denver, CO 80201 You may also forward your check (and application, for new accounts) to the Funds’ offices, which will in turn forward your check (and application, for new accounts) on your behalf to the Funds’ agent for processing. You will receive the share price next determined after your check has been received by the agent. Please note that this means that the shares will be purchased at the next calculated price after receipt by the agent, which is typically the next business day following receipt at the Funds’ offices. The Funds’ office is located at the following address: California Investment Trust Fund Group P.O. Box 387 San Francisco, CA 94104-0387 You also may buy shares of a Fund through selected securities brokers. Your broker is responsible for the transmission of your order to ALPS Fund Services, Inc., the Fund’s agent, and may charge you a fee. You will generally receive the share price next determined after your order is placed with your broker, in accordance with your broker’s agreed upon procedures with the Funds. Your broker can advise you of specific details. Purchasing by Exchange You may purchase shares in a Fund by exchanging shares from an account in one of our other Funds. Such exchanges must meet the minimum amounts required for initial or subsequent investments. When opening an account by exchanging shares, your new account must be established with the same registration as your other California Investment Trust Fund Group account and an exchange authorization must be in effect. If you have an existing account with us, call (800) 225-8778 during normal business hours (8:00 a.m. to 5:00 p.m. Pacific time) to exchange shares. You may also exchange shares by accessing our website at www.caltrust.com. You must complete the online access agreement in order to access your account online. Each exchange actually represents the sale of shares of one Fund and the purchase of shares in another, which may produce a gain or loss for tax purposes. We will confirm each exchange transaction with you by mail. All transactions are processed at the share price next calculated after receiving the instructions in good form (as defined below), normally at 4:00 p.m. Eastern time (1:00 p.m. Pacific time). 33 Wire Instructions: Provide your bank or broker with these instructions: State Street Bank & Trust Co. ABA # 011000028 For: California Investment Trust Fund Group Account # 00143305 For further credit to: Name of Fund: Account Registration: Account Number: (name of fund here) (name on account here) (account number here) In order to make your order effective, we must have your order in good form. “Good form” means that the Fund’s transfer agent has all the information and documentation it deems necessary to effect your order. All purchases are subject to screens as required by applicable federal and state regulations. Please note a Fund and its Manager reserve the right to reject any purchase. Your purchase will be processed at the net asset value next calculated after your order has been received by the Fund’s agent. You will begin to earn dividends as of the first business day following the day of your purchase. All your purchases must be made in U.S. dollars and checks must be drawn on banks located in the U.S. We reserve the right to limit the number of investment checks processed at one time. If the check does not clear, we will cancel your purchase, and you will be liable for any losses and fees incurred in connection with the check that does not clear (i.e., the NSF check). When you purchase by check, redemption proceeds will not be sent until we are satisfied that the investment has been collected (confirmation of clearance may take up to 15 days). Payments by check or other negotiable bank deposit will normally be effective within 2 business days for checks drawn on a member of the Federal Reserve System and longer for most other checks. Wiring your money to us will generally reduce the time you must wait before redeeming or exchanging shares. You can wire federal funds from your bank or broker, which may charge you a fee. The Funds do not consider the U.S. Postal Service or other independent delivery service to be their agents. Therefore, deposit in the mail or with such delivery services does not constitute receipt by ALPS Fund Services, Inc. or the Funds. Purchasing Additional Shares Make your check payable to the name of the Fund in which you are investing, write your account number on the check, and mail your check with your confirmation stub to the address printed on your account statement. There is a $250 minimum for subsequent investments, unless made through the AIP as detailed below. After setting up your online account, you may obtain a history of transactions for your account(s) by accessing our website at www.caltrust.com. Automatic Investment Plan Using the Funds’ AIP, you may arrange to make additional purchases (minimum $100) automatically by electronic funds transfer (EFT) from your checking or savings account. Your bank must be a member of the Automated Clearing House. You can terminate the program with ten days written notice. There is no fee to participate in this program, however, a service fee of $25.00 will be deducted from your account for any AIP purchase that does not clear due to insufficient funds, or if prior to notifying the Funds in writing or by telephone to terminate the plan, you close your bank account or take other action in any manner that prevents withdrawal of the funds from the designated checking or savings account. Investors may obtain more information concerning this program, including the application form, from the Funds. The share prices of the Funds are subject to fluctuations. Before undertaking any plan for systematic investment, you should keep in mind that such a program does not assure a profit or protect against a loss. We reserve the right to suspend the offering of shares of any of the Funds for a period of time and to reject any specific purchase order in whole or in part. How Fund Shares are Priced The Funds are open for business every day that the New York Stock Exchange (NYSE) is open, except that the U.S. Government Securities Fund is expected to be closed on Columbus Day (observed) and Veterans Day (observed). Each Fund will calculate its net asset value each day that it is open for the processing of transactions, and may calculate its net asset value on certain other days as noted below. The net asset value of each Fund is computed by adding all of its portfolio holdings and other assets, deducting its liabilities, and then dividing the result by the number of shares outstanding for that Fund. Our fund accounting service provider calculates this value as of market close, normally 4:00 p.m. Eastern time (1:00 p.m. Pacific time), on each day that the markets are open. However, the Funds may, but do not expect to, determine the net asset value on any day the NYSE is closed for trading. Occasionally, the Pricing Committee, subject to the supervision of the Funds’ Board of Trustees, will make a good faith estimate of a security’s “fair value” when market quotations are not readily available or deemed unreliable. The number of shares your money buys is determined by the share price of the Fund on the day your transaction is processed. Orders that are received in good form by ALPS Fund Services, Inc. are executed at the net asset value next calculated. The share prices of the Funds will vary over time as interest rates and the value of their securities vary. Portfolio securities of the Equity Income Fund that are listed on a national exchange are valued at the last reported sale price. Futures contracts are valued at their final settlement price as determined by the Chicago Mercantile Exchange. U.S. Treasury Bills are valued at amortized cost, which approximates market value. Securities with remaining maturities of 60 days or less are valued using the amortized cost method as reflecting fair value. All other securities are valued at their fair value as determined in good faith by the Board of Trustees using consistently applied procedures established by Board of Trustees. The effect of valuing securities held by the Funds at fair value may be that the price so determined may be different than the price that would be determined if reliable market quotations were available or if another methodology were used. The share price of the Funds are reported by the Nasdaq Mutual Fund Quotation Service in the mutual funds section of various newspapers after the heading “California Trust”. Performance Information All performance information published in advertisements, sales literature and communications to investors, including various expressions of current yield, effective yield, tax equivalent yield, total return and distribution rate, is calculated and presented in accordance with the rules prescribed by the SEC. In each case, performance information will be based on past performance and will reflect all recurring charges against fund income. Performance information is based on historical data and does not indicate the future performance of any fund. 34 How to Sell Shares You may redeem all or a portion of your shares on any business day that the Funds are open for business. Your shares will be redeemed at the net asset value next calculated after we have received your redemption request in good form. Good form requires that we have clear, actionable instructions that are properly executed by authorized signers on the account. In cases where the transaction requires a medallion signature guarantee, this will be required to meet the good form standard. Remember thata Fundmay hold redemption proceeds until we are satisfied that we have collected the funds which were deposited by check. To avoid these possible delays, which could be up to 15 days, you should consider making your investment by wire, following the instructions as described in the section titled “Wire Instructions” in this Prospectus. By Mail If you have not elected telephone redemption or transfer privileges, you must send a “medallion signature-guaranteed letter of instruction” specifying the name of the Fund, the number of shares to be sold, your name, and your account number to the Funds’ offices. If you have additional questions, please contact us at (800) 225-8778. The Funds’ Transfer Agent requires that signature(s) be guaranteed by an eligible signature guarantor such as a commercial bank, broker-dealer, credit union, securities exchange or association, clearing agency or savings association. This policy is designed to protect shareholders and their accounts. By Check With check writing, our most convenient redemption procedure, your investment will continue to earn income until the check clears your account. You must apply for the check writing feature for your account. You may redeem by check provided that the proper signatures you designated are on the check. The minimum redemption amount by check is $500. There is no charge for this service and you may write an unlimited number of checks. You should not attempt to close your account by check, since you cannot be sure of the number of shares and value of your account. You must use the phone, online or mail redemption feature to close your account. The check writing feature is not available for the Equity Income Fund. Please note that a $25.00 fee will be charged to your account for any returned check. By Exchange You must meet the minimum investment requirement of the Fund into which you are exchanging. You can only exchange between accounts with identical registrations. Same day exchanges are accepted until market close, normally 4:00 p.m. Eastern time (1:00 p.m. Pacific time). By Wire You must have applied for the wire feature on your account. We will notify you when this feature is active and you may then make wire redemptions by calling us before 4:00 p.m. Eastern time (1:00 p.m., Pacific time). This means your money will be wired to your bank the next business day. By Electronic Funds Transfer You must have applied for the EFT withdrawal feature on your account. Typically, money sent by EFT will be sent to your bank within 3 business days after the sales of your securities. There is no fee for this service. Online You can sell shares in a regular account by accessing our website at www.caltrust.com. You may not buy or sell shares in a retirement account using our online feature. By Telephone You must have this feature set up in advance on your account. Call the Funds at (800) 225-8778. Give the name of the Fund in which you are redeeming shares, the exact name in which your account is registered, your account number, the required identification information and the number of shares or dollar amount that you wish to redeem. Unless you submit an account application that indicates that you have declined telephone and/or online exchange privileges, you agree, by signing your account application, to authorize and direct the Funds to accept and act upon telephone, on-line, telex, fax, or telegraph instructions for exchanges involving your account or any other account with the same registration. The Funds employ reasonable procedures in an effort to confirm the authenticity of your instructions, such as requiring a seller to give a special authorization number or password. Provided these procedures are followed, you further agree that neither the Funds nor the Funds’ agent will be responsible for any loss, damage, cost or expense arising out of any instructions received for an account. You should realize that by electing the telephone exchange or the online access options, you may be giving up a measure of security that you might otherwise have if you were to exchange your shares in writing. For reasons involving the security of your account, telephone transactions may be tape recorded. Systematic Withdrawal Plan If you own shares of a Fund with a value of $10,000 or more, you may establish a Systematic Withdrawal Plan. You may receive monthly or quarterly payments in amounts of not less than $100 per payment. Details of this plan may be obtained by calling the Funds at (800) 225-8778. Other Redemption Policies The Trust has committed itself to pay in cash all requests for redemption by any shareholder of record, limited in amount, however, during any 90-day period to the lesser of $250,000 or 1% of the value of the applicable Fund's net assets at the beginning of such period. Such commitment is irrevocable without the prior approval of the SEC. In the case of requests for redemption in excess of such amounts, the Trustees reserve the right to make payments in whole or in part in securities or other assets of the Fund from which the shareholder is redeeming in case of an emergency, or if the payment of such a redemption in cash would be detrimental to the existing shareholders of that Fund or the Trust. In such circumstances, the securities distributed would be valued at the price used to compute such Fund's net asset value. Should a Fund do so, a shareholder would likely incur transaction fees in converting the securities to cash. Retirement Plan shareholders should complete a Rollover Distribution Election Form in order to sell shares of the Funds so that the sale is treated properly for tax purposes. Once your shares are redeemed, we will normally mail you the proceeds on the next business day, but no later than within 7 days. When the markets are closed (or when trading is restricted) for any reason other than its customary weekend or holiday closing, or under any emergency circumstances as determined by the SEC to merit such action, we may suspend redemption or postpone payment dates. If you want to keep your account(s) open, please be sure that the value of your account does not fall below $5,000 ($1,000 in the case of the Equity Income Fund) because of redemptions. The Manager may elect to close an account and mail you the proceeds to the address of record. We will give you 30 days written notice that your account(s) will be closed unless you make an investment to increase your account balance(s) to the $5,000 minimum ($1,000 in the case of the Equity Income Fund). If you close your account, any accrued dividends will be paid as part of your redemption proceeds. The share prices of the Funds will fluctuate and you may receive more or less than your original investment when you redeem your shares. 35 THE FUNDS AND THE MANAGER RESERVE CERTAIN RIGHTS, INCLUDING THE FOLLOWING: • To automatically redeem your shares if your account balance falls below the minimum balance due to the sale of shares. • To modify or terminate the exchange privilege on 60 days written notice. • To refuse any purchase or exchange purchase order. • To change or waive a Fund’s minimum investment amount. • To suspend the right to redeem shares, and delay sending proceeds, during times when trading on the principal markets for the Funds are restricted or halted, or otherwise as permitted by the SEC. • To withdraw or suspend any part of the offering made by this Prospectus. • To automatically redeem your shares if you fail to provide all required enrollment information and documentation. Other Policies Tax-Saving Retirement Plans We can set up your new account in a Fund under one of several tax-sheltered plans. The following plans let you save for your retirement and shelter your investment earnings from current income taxes: IRAs/Roth IRAs: You can also make investments in the name of your spouse if your spouse has no earned income. SIMPLE, SEP, 401(k)/Profit-Sharing and Money-Purchase Plans (Keogh): Open to corporations, self-employed people and partnerships, to benefit themselves and their employees. 403(b) Plans. Open to eligible employees of certain states and non-profit organizations. Each IRA is subject to an annual custodial fee of $10.00 per social security number. For 2011, the fee will be waived for IRAs with a balance greater than $10,000. This fee is normally assessed in the fall of each year. We can provide you with complete information on any of these plans, including information that discusses benefits, provisions and fees. Cash Distributions Unless you otherwise indicate on the account application, we will reinvest all dividends and capital gains distributions back into your account. You may indicate on the application that you wish to receive either income dividends or capital gains distributions in cash. EFT is available to those investors who would like their dividends electronically transferred to their bank accounts. For those investors who do not request this feature, dividend checks will be mailed via regular mail. If you elect to receive distributions by mail and the U.S. Postal Service cannot deliver your checks or if the checks remain uncashed for six months or more, we will void such checks and reinvest your money in your account at the then current net asset value and reinvest your subsequent distributions. Statements and Reports Shareholders of the Funds will receive statements at least quarterly and after every transaction that affects their share balance and/or account registration. A statement with tax information will be mailed to you by January 31 of each year, a copy of which will be filed with the IRS if it reflects any taxable distributions. Twice a year you will receive our financial statements, at least one of which will be audited. The account statements you receive will show the total number of shares you own and a current market value. You may rely on these statements in lieu of share certificates which are not necessary and are not issued. You should keep your statements to assist in record keeping and tax calculations. We pay for regular reporting services, but not for special services, such as a request for an historical transcript of an account. You may be required to pay a separate fee for these special services. After setting up your online account, you may also obtain a transaction history for your account(s) by accessing our website at www.caltrust.com. Consolidated Mailings & Householding Consolidated statements offer convenience to investors by summarizing account information and reducing unnecessary mail. We send these statements to all shareholders, unless shareholders specifically request otherwise. These statements include a summary of all funds held by each shareholder as identified by the first line of registration, social security number and zip code. Householding refers to the practice of mailing one Prospectus, Annual Report and Semi-Annual Report to each home for all household investors. The Funds will use this practice for all future mailings. If you would like extra copies of these reports, please download a copy from www.caltrust.com or call the Funds at (800) 225-8778. Dividends & Taxes Any investment in the Funds typically involves several tax considerations. The information below is meant as a general summary for U.S. citizens and residents. Because your situation may be different, it is important that you consult your tax advisor about the tax implications of your investment in either of the Funds. As a shareholder, you are entitled to your share of the dividends your Fund earns. The Equity Income Fund distributes substantially all of its dividends quarterly. Shareholders of record on the second to last business day of the quarter will receive the dividends. The U.S. Government Securities Fund distributes substantially all of its dividends monthly. Shareholders of record on the second to last business day of the month will receive the dividends. Capital gains are generally paid on the last day of November, to shareholders of record on the second to last business day of November of each year. At the beginning of each year, shareholders are provided with information detailing the tax status of any dividend the Funds have paid during the previous year. After every distribution, the value of a Fund share drops by the amount of the distribution. If you purchase shares of one of the Funds before the record date of a distribution and elect to have distributions paid to you in cash, you will pay the full price for the shares and then receive some portion of that price back in the form of a taxable distribution. This is sometimes referred to as buying a dividend. 36 Revenue Sharing The Manager, out of its own resources, and without additional cost to the Funds or their shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Funds. Such payments and compensation are in addition to service fees paid by the Funds. These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary. Cash compensation may also be paid to intermediaries for inclusion of the Funds on sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the intermediary provides shareholder services to Fund shareholders. Identity Verification Procedures Notice The USA PATRIOT Act requires financial institutions, including mutual funds, to adopt certain policies and programs to prevent money-laundering activities, including procedures to verify the identity of customers opening new accounts. When completing the account application, you will be required to supply the Funds with information, such as your taxpayer identification number, that will assist the Funds in verifying your identity. Until such verification is made, the Funds may temporarily limit additional share purchases. In addition, the Funds may limit additional share purchases or close an account if it is unable to verify a customer’s identity. As required by law, the Funds may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. Your information will be handled by us as discussed in our privacy statement below. Privacy Statement Notice of Privacy Policy When you become an investor with California Investment Trust Fund Group, you entrust us not only with your hard-earned assets but also with your non-public personal and financial information (“Shareholder Information”). We consider your Shareholder Information to be private and confidential, and we hold ourselves to the highest standards of trust and fiduciary duty in their safekeeping and use. Our Privacy Principles: • We do not sell Shareholder Information. • We do not provide Shareholder Information to persons or organizations outside the California Investment Trust Fund Group who are doing business on our behalf (e.g., non-affiliated third parties), for their own marketing purposes. • We afford prospective and former shareholders the same protections as existing shareholders with respect to the use of Shareholder Information. Information We May Collect: We collect and use information we believe is necessary to administer our business, to advise you about our products and services, and to provide you with customer service. We may collect and maintain several types of Shareholder Information needed for these purposes, such as: • From you, (application and enrollment forms, transfer forms, distribution forms, checks, correspondence, or conversation), such as your address, telephone number, and social security number. • From your transactions with our transfer agent, such as your transaction history, and account balance. • From electronic sources, such as our website or e-mails. How We Use Information About You: The California Investment Trust Fund Group will only use information about you and your California Investment Trust accounts to help us better serve your investment needs or to suggest California Investment Trust Fund Group services or educational materials that may be of interest to you. Information Disclosure: We do not disclose any non-public personal information about our shareholders or former shareholders to non-affiliated third parties without the shareholder’s authorization. However, we may disclose Shareholder Information to persons or organizations inside or outside our family of funds, as permitted or required by law. For example, we will provide the information, as described above, to our transfer agent to process your requests or authorized transactions. How We Protect Your Information: We restrict access to your Shareholder Information to authorized persons who have a need for these records in order to provide products or services to you. We also maintain physical, electronic, and procedural safeguards to guard Shareholder Information. To further protect your privacy, our website uses the highest levels of internet security, including data encryption, Secure Sockets Layer protocol, user names and passwords, and other tools. As an added measure, we do not include personal or account information in non-secure e-mails that we send you via the Internet. For shareholders with Internet access, California Investment Trust Fund Group recommends that you do not provide your user name or password for any reason to anyone. In the event that you hold shares of one or more Funds through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of that financial intermediary would govern how your nonpublic personal information would be shared with non-affiliated third parties. 37 Financial Highlights The financial highlights table is intended to help you understand the Fund’s performance for the past five fiscal years. Certain information reflects financial results of a single Fund share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions). This information has been audited by Tait, Weller & Baker LLP, whose report, along with the Fund’s financial statements, are included in the Annual Report, which is available upon request. California Tax-Free Income Fund Year Ended August 31, Year Ended August 31, Year Ended August 31, Year Ended August 31, Year Ended August 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (b) Net gain (loss) on securities (both realized and unrealized) Total from investment operations LESS DISTRIBUTIONS Dividends from net investment income ) Distributions from capital gains (a) Total distributions ) Paid in capital from redemption fee — — — )(a) )(a) Net asset value, end of year $ Total return % RATIOS / SUPPLEMENTAL DATA Net assets, end of year (in 000’s) $ Ratio of expenses to average net assets: % Ratio of net investment income to average net assets: % Portfolio turnover % California Insured Intermediate Fund Year Ended August 31, Year Ended August 31, Year Ended August 31, Year Ended August 31, Year Ended August 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (b) Net gain (loss) on securities (both realized and unrealized) ) ) Total from investment operations LESS DISTRIBUTIONS Dividends from net investment income ) Distributions from capital gains ) — — ) ) Total distributions ) Paid in capital from redemption fee — Net asset value, end of year $ Total return % RATIOS / SUPPLEMENTAL DATA Net assets, end of year (in 000’s) $ Ratio of expenses to average net assets: Before expense reimbursements % After expense reimbursements % Ratio of net investment income to average net assets: Before expense reimbursements % After expense reimbursements % Portfolio turnover % (a) Less than $0.01 per share. (b) Calculated based upon average shares outstanding. 38 California Tax-Free Money Market Fund Year Ended August 31, Year Ended August 31, Year Ended August 31, Year Ended August 31, Year Ended August 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (b) $
